Exhibit 10.2

 

 

AGREEMENT OF SALE

BETWEEN

FREDERICK REAL ESTATE, LLC,

AND

FREDERICK OPERATING, LLC,

collectively, as Seller,

AND

CHT PARTNERS, LP,

as Purchaser

October 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Purchase and Sale      6   

2.

  Purchase Price      6   

3.

  Property      9   

4.

  Due Diligence      11   

5.

  Conditions to Closing      16   

6.

  Certain Representations and Warranties by Seller      19   

7.

  Covenants of Seller      26   

8.

  Certain Representations and Warranties of Purchaser      30   

9.

  Closing      30   

10.

  Closing Documents      31   

11.

  Prorations and Adjustments      34   

12.

  Closing Costs      36   

13.

  Default; Remedies      36   

14.

  Survival; Indemnification      37   

15.

  Broker      39   

16.

  Risk of Loss      39   

17.

  Limited Warranties; Disclaimer      40   

18.

  General Provisions      41   

19.

  Radon      44   

20.

  Diligence Materials      44   

21.

  Facsimile and PDF Signatures      44   

22.

  Severability      44   

23.    

  Like-Kind Exchange      45   

 

i



--------------------------------------------------------------------------------

AGREEMENT OF SALE

This AGREEMENT OF SALE (“Agreement”) is made as of October 31, 2012 (the
“Effective Date”) between FREDERICK REAL ESTATE, LLC (“Real Estate”), FREDERICK
OPERATING, LLC (“Operating”), each a Delaware limited liability company
(individually and collectively, the “Seller”), and CHT PARTNERS, LP, a Delaware
limited partnership (“Purchaser”).

WITNESSETH:

A.      Real Estate is the owner in fee simple of the land located at 6441
Jefferson Pike, Frederick, Maryland, more particularly described on Exhibit A-2
attached hereto (the “Land”), and has leased the Land and Improvements (as
defined before) to Operating pursuant to a lease dated June 28, 2012 (the
“Operating Lease”) for purposes of operating an assisted living facility for
senior citizens as described on Exhibit A-1 annexed hereto (the “ Facility”).

B.      The Facility is included in the Property (as hereinafter defined).

C.      Seller wishes to sell the Property to Purchaser and Purchaser wishes to
purchase the Property in accordance with and subject to the terms and conditions
of this Agreement.

NOW, THEREFORE, in consideration of the agreement set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:

Definitions

“Accrued Employee Benefits” has the meaning set forth in Section 6(o)(ii).

“Agreement” has the meaning set forth in the introductory paragraph.

“Affiliate” With respect to any person or entity, (A) all persons or entities
that, directly or indirectly, control, are controlled by, or under common
control with, such person or entity; or (B) all persons or entities that,
directly or indirectly, own, are owned by, or under common ownership with, such
person or entity. For purposes of this definition, “control” and “own” shall
mean: (a) ownership, directly or indirectly, of more than fifty percent (50%) of
the issued and outstanding equity interests in an entity, together with (b) the
ability, through the ownership of said equity interests, by contract, or
otherwise, to direct the management of such entity.

“Appurtenances” has the meaning set forth in Section 3(a).

“Books and Records” has the meaning set forth in Section 3(a).

“Business” means the business currently being operated on the Real Property or
any portion thereof, and all activities related thereto.

“Business Day” means any day other than (i) Saturday, (ii) Sunday, or (iii) any
other day when federally insured banks in New York, New York are required or
authorized to be closed.

“Casualty” has the meaning set forth in Section 16(b).

“Casualty Termination Event” has the meaning set forth in Section 16(b).

 

-1-



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 9(a).

“Closing Date” has the meaning set forth in Section 9(a).

“Closing Statement” has the meaning set forth in Section 10(a)(xv).

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.

“Code” has the meaning set forth in Section 6(r).

“Commercial Leases” shall mean all leases, subleases, licenses, rental, use and
occupancy agreements, commitments, documents, and instruments granting to any
other person the right to use or occupy the Real Property or any portion
thereof, and all related documents, instruments, agreements, letters of credit,
deposits and other items (including, without limitation, guarantees) other than
the Residency Agreements or the Operating Lease.

“Covered Person” has the meaning set forth in Section 7(h).

“Deed” has the meaning set forth in Section 10(a)(i).

“Deposit” has the meaning set forth in Section 2(b)(ii).

“Diligence Materials” has the meaning set forth in Section 20.

“Due Diligence Deadline” means 5 P.M. Eastern Standard Time on the first
Business Day following the forty fifth (45th) day after the Effective Date.

“Due Diligence Period” shall mean the period commencing on the Effective Date
and expiring on the Due Diligence Deadline.

“Effective Date” has the meaning set forth in the introductory paragraph.

“Employee Contracts” has the meaning set forth in Section 6(o)(i).

“Environmental Laws” means all past, present or future federal, state and local
statutes, regulations, directives, ordinances, rules, policies, guidelines,
court orders, decrees, arbitration awards and the common law, which pertain to
environmental matters, contamination of any type whatsoever or health and safety
matters, as such have been amended, modified or supplemented from time to time
(including all present and future amendments thereto and re-authorizations
thereof).

“Environmental Reports” means those environmental reports set forth on Schedule
3 attached hereto.

“Escrow Agent” shall mean the Title Company.

“Existing Surveys” has the meaning set forth in Section 4(a).

“Facility” has the meaning set forth in the recitals.

“Facilities” has the meaning set forth in the recitals.

 

-2-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean, without limitation, polychlorinated biphenyls,
urea formaldehyde, radon gas, lead paint, radioactive matter, medical waste,
asbestos, petroleum products, including crude oil or any fraction thereof,
natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable
for fuel (or mixtures of natural gas or such synthetic gas), and any substance,
material, waste, pollutant or contaminant listed or defined as hazardous,
infectious or toxic under any applicable federal, state or local law.

“Improvements” has the meaning set forth in Section 3(a).

“Indemnification Claim” has the meaning set forth in Section 14(b)(iii).

“Indemnification Loss” means, with respect to any Indemnitee, any Liability,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs, incurred by such Indemnitee as a result of the act, omission or
occurrence in question.

“Indemnitee” has the meaning set forth in Section 14(b)(iii).

“Indemnitor” has the meaning set forth in Section 14(b)(iii).

“Initial Deposit” has the meaning set forth in Section 2(b)(i).

“Intangibles” has the meaning set forth in Section 3(a)(x).

“Interim Licensure Arrangements” has the meaning set forth in Section 5(b)(iv).

“Interim Licensure Period” has the meaning set forth in Section 5(b)(iv).

“Knowledge Parties” shall have the meaning set forth in Section 6.

“Land” has the meaning set forth in the recitals.

“Liability” means any liability, obligation, damage, loss, cost or expense of
any kind or nature whatsoever, whether accrued or unaccrued, and “Liabilities”
has a corresponding meaning.

“Lists” has the meaning set forth in Section 6(n)(i).

“NOI Holdback” shall mean the sum of Nine Hundred Ninety-Eight Thousand Eight
Hundred Twenty-Five and No/100 Dollars ($998,825.00).

“Non-Permitted Title Objections” has the meaning set forth in Section 4(c)(i).

“OFAC” has the meaning set forth in Section 6(n).

“Operating Lease or Operating Leases” has the meaning given in the recitals.

“Option Agreement” shall have the meaning set forth in Section 4(f).

“Option Property” and “Option Properties” shall mean, individually and
collectively, respectively, those properties set forth on Schedule 15 annexed
hereto.

 

-3-



--------------------------------------------------------------------------------

“Option Property Owner” and “Option Property Owners” shall mean, individually
and collectively, respectively, the owners of the Option Properties.

“Order or Orders” has the meaning set forth in Section 6(n).

“Other Assets” has the meaning set forth in Section 3(a)(xiii).

“Owner’s Policy” has the meaning set forth in Section 5(b)(1).

“Permitted Exceptions” has meaning set forth in Section 4(a).

“Personalty” has the meaning set forth in Section 3(a)(v).

“Prior Owner Diligence Materials” has the meaning set forth in Section 6.

“Property” has the meaning set forth in Section 3(a).

“Purchase Price” has the meaning set forth in Section 2(a).

“Purchaser Commissioned Reports” means any and all reports commissioned at any
time prior to Closing by or on behalf of Purchaser relating to the environmental
or physical condition of the Property, including without limitation Phase I or
Phase II environmental reports, mechanical reports, property condition reports,
structural or engineering reports, and zoning reports.

“Purchaser’s Closing Condition Failure” has the meaning set forth in
Section 5(b).

“Purchaser’s Closing Conditions” has the meaning set forth in Section 5(b).

“Purchaser’s Closing Deliveries” shall have the meaning set forth in
Section 10(b).

“Purchaser’s Default” has the meaning set forth in Section 13(a).

“Purchaser’s Designee” has the meaning set forth in Section 2(d).

“Purchaser’s Indemnitees” means Purchaser, Purchaser’s Affiliates, and each of
their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers and employees, and the successors, assigns, legal
representatives, heirs and devisees. “Purchaser” has the meaning set forth in
introductory paragraph.

“Purchaser’s Out of Pocket Cost Cap” shall mean the aggregate sum of Four
Hundred Thousand and No/100 Dollars ($400,000.00) for the Property and the
Related Properties.

“Real Property” shall mean the Land and the Improvements.

“Related Agreements” means those certain Agreements of Sale by and between
Purchaser and the Related Property Sellers with respect to the Related
Properties executed on or around the Effective Date, and “Related Agreement” has
a corresponding meaning.

“Related Property” and “Related Properties” shall mean, individually and
collectively, respectively, those properties set forth on Schedule 6 annexed
hereto.

 

-4-



--------------------------------------------------------------------------------

“Related Property Seller” and “Related Property Sellers” shall mean,
individually and collectively, respectively, the sellers of the Related
Properties under the Related Agreements.

“Required Governmental Approvals” means all licenses, permits, authorizations
and certifications from all governmental authorities or otherwise that are
necessary for the management and operation of the Facilities for their current
uses following the Closing Date, including any State of Maryland facility
license, certificate of need and any certifications from Medicaid.

“Residency Agreements” shall mean all leases, rental, use, occupancy and
reservation agreements, commitments, documents and instruments relating to any
Property and all related documents, instruments, agreements, letters of credit,
deposits and other items (including, without limitation, guarantees) which
relate to the occupancy of portions of the Property by individuals for
independent living or assisted living purposes, as applicable.

“Second Deposit” has the meaning set forth in Section 2(b)(ii).

“Seller” has the meaning set forth in introductory paragraph.

“Seller’s Closing Condition Failure” has the meaning set forth in Section 5(a).

“Seller’s Closing Conditions” has the meaning set forth in Section 5(a).

“Seller’s Closing Deliveries” has the meaning set forth in Section 10(a).

“Seller’s Default” has the meaning set forth in Section 13(b).

“Seller’s Indemnitees” means Seller, Seller’s Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, assigns, legal representatives,
heirs and devisees.

“Service Contracts” has the meaning set forth in Section 3(a)(viii).

“Substantial Portion” has the meaning set forth in Section 16(a)(ii).

“Surveys” has the meaning set forth in Section 4(a).

“Taking” has the meaning set forth in Section 16(a)(i).

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any governmental authority on Seller with
respect to the Property, including without limitation, the Business, including,
without limitation, any interest, penalty or fine with respect thereto, but
expressly excluding any (i) federal, state, local or foreign income, capital
gain, gross receipts, capital stock, franchise, profits, estate, gift or
generation skipping tax, or (ii) transfer, documentary stamp, recording or
similar tax, levy, charge or fee incurred with respect to the transactions
described in this Agreement.

“Tests” has the meaning set forth in Section 4(d)(i).

 

-5-



--------------------------------------------------------------------------------

“Third-Party Claim” means, with respect to the person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the person in question by any other person which is not an
Affiliate of the person in question.

“Title Commitment” has the meaning set forth in Section 4(a).

“Title Company” shall mean First American Title Insurance Company, National
Commercial Services Division, whose address is 420 S. Orange Avenue, Suite 250,
Orlando, Florida 32801, Attention: Michael Moore, Esq.

“Title Objection Date” has the meaning set forth in Section 4(a).

“Transactions” means the transactions contemplated by this Agreement relating to
the Property.

“Transfer Taxes” has the meaning set forth in Section 12(c).

“WARN Act” means Worker’s Adjustment and Retraining Notification Act, 29 U.S.C.
§2101 et seq., and any similar state and local laws, as amended from time to
time, and any regulations, rules and guidance issued pursuant thereto.

1.      Purchase and Sale.    Seller agrees to sell and assign, as applicable,
to Purchaser, and Purchaser agrees to purchase and assume, as applicable, from
Seller, the Property, as hereinafter defined, for the Purchase Price, as
hereinafter defined, and subject to the terms and conditions set forth in this
Agreement.

2.      Purchase Price.

(a)      The purchase price (the “Purchase Price”) for the Property shall be
Seventeen Million and No/100 Dollars ($17,000,000.00), subject to pro-rations
and the adjustments expressly set forth in this Agreement. The Parties agree
that the Purchase Price shall be allocated between the Real Property, Personal
Property and other Property as applicable for federal, state and local tax
purposes as reasonably determined by Purchaser and Seller during the Due
Diligence Period. An allocation which is consistent with the allocation set
forth in the third-party appraisal of the Property obtained by Purchaser (a copy
of which shall be provided to Seller), shall be deemed to be a reasonable
allocation.

(b)      The Purchase Price shall be payable by Purchaser to Seller as follows:

(i)      Within three (3) Business Days after the Effective Date, the sum of Two
Hundred Thirty Four Thousand and Nine Hundred Twenty and No/100 Dollars
($234,920.00) (the “Initial Deposit”) shall be paid by electronic wire transfer
of immediately available federal funds to an account designated by Escrow Agent
or by certified check of Purchaser or bank teller’s check to the order of Escrow
Agent.

(ii)      If Purchaser has not terminated this Agreement prior to the Due
Diligence Deadline, then within one (1) Business Day after the Due Diligence
Deadline, the sum of One Hundred seventy Six Thousand One Hundred Ninety and
No/100 Dollars ($176,190.00) (the “Second Deposit”, and the Initial Deposit and
the Second Deposit are hereinafter collectively referred to as the “Deposit”)
shall be paid by electronic wire transfer of immediately available federal funds
to an account designated by Escrow Agent or by certified check of

 

-6-



--------------------------------------------------------------------------------

Purchaser or bank teller’s check to the order of Escrow Agent. The Deposit shall
include all interest earned thereon. In the event any check in payment of the
Deposit is cancelled or returned uncollected, Seller, at its sole option, may
cancel this Agreement and/or pursue any legal remedies Seller may have against
Purchaser on such check at the sole expense of Purchaser, such remedies being
cumulative and not exclusive.

(iii)      On the Closing Date, the cash amount of the Purchase Price less the
Deposit, as adjusted and pro-rated as expressly set forth in this Agreement, to
be paid by electronic wire transfer of immediately available federal funds
pursuant to wiring instructions to be given by Escrow Agent or as Escrow Agent
may direct to Purchaser prior to the Closing and Purchaser shall cause Escrow
Agent to distribute such funds to Seller in accordance with this Agreement.

(iv)      At Closing, Seller shall deposit the NOI Holdback with the Title
Company, which NOI Holdback shall be held and disbursed in accordance with that
certain Yield Guaranty and Escrow Agreement in a form to be agreed upon by
Seller and Purchaser prior to the Due Diligence Deadline (the “Yield Guaranty
and Escrow Agreement”).

(c)     Escrow Agent shall hold and disburse the Deposit (or so much thereof as
Escrow Agent is then holding) as follows:

(i)      Upon the Closing, Escrow Agent is authorized and directed to pay the
Deposit to Seller (or as Seller may direct).

(ii)      In the event Seller terminates this Agreement pursuant to Section 5(a)
or 13(a) below, Escrow Agent shall pay the Deposit to Seller, who shall retain
the Deposit in accordance with Section 13(a) below.

(iii)      In the event this Agreement is terminated as provided herein by
reason other than a Purchaser’s Default, Escrow Agent shall pay the Deposit to
Purchaser.

(iv)      Escrow Agent shall invest and reinvest the proceeds of the Deposit,
and any interest earned thereon, in United States Government Treasury Bills or
Certificate(s) of Deposit or bank money market account(s) as Seller and
Purchaser shall agree. If the Closing occurs, then any interest earned on the
Deposit shall be paid to Purchaser. If the Closing does not occur, then such
interest shall follow the Deposit. The party entitled to receive the interest
earned on the Deposit shall pay all income taxes owed in connection therewith.
The employer identification numbers of Seller and Purchaser are respectively set
forth on the signature page hereof.

(v)      Escrow Agent, by signing this Agreement at the end hereof where
indicated, signifies its agreement to hold the Deposit for the purposes as
provided in this Agreement. In the event of any dispute, Escrow Agent shall have
the right to deposit the Deposit in court to await the resolution of such
dispute. Escrow Agent shall not incur any liability by reason of any action or
non-action taken by it in good faith or pursuant to the judgment or order of a
court of competent jurisdiction. Escrow Agent shall have the right to rely upon
the genuineness of all certificates, notices and instruments delivered to it
pursuant hereto, and all the signatures thereto or to any other writing received
by Escrow Agent purporting to be signed by any party hereto, and upon the truth
of the contents thereof.

 

-7-



--------------------------------------------------------------------------------

(vi)      Except as otherwise provided for in Section 2(c)(i) and in this
paragraph below, Escrow Agent shall not pay or deliver the Deposit to any party
unless written demand is made therefor and a copy of such written demand is
delivered to the other party. If Escrow Agent does not receive a written
objection from the other party to the proposed payment or delivery within five
(5) Business Days after such demand is served by personal delivery on such
party, Escrow Agent is hereby authorized and directed to make such payment or
delivery. If Escrow Agent does receive such written objection within such five
(5) Business Day period or if for any other reason Escrow Agent in good faith
shall elect not to make such payment or delivery, Escrow Agent shall forward a
copy of the objections, if any, to the other party or parties, and continue to
hold the Deposit unless otherwise directed by written instructions from the
parties to this Agreement or by a judgment of a court of competent jurisdiction.
In any event, Escrow Agent shall have the right to refrain from taking any
further action with respect to the subject matter of the escrow until it is
reasonably satisfied that such dispute is resolved or action by Escrow Agent is
required by an order or judgment of a court of competent jurisdiction.
Notwithstanding anything to the contrary contained herein, if Purchaser makes a
demand for the Deposit before the Due Diligence Deadline, then the Deposit shall
automatically be returned to Purchaser, and Seller shall have no right to
object.

(vii)      In the event that Escrow Agent shall receive conflicting instructions
or objections from Purchaser or Seller, Escrow Agent shall be entitled to
consult with counsel in connection with its duties hereunder. Each of Seller and
Purchaser agree to reimburse Escrow Agent, upon demand, for one half (1/2) of
the reasonable costs and expenses incurred by Escrow Agent in connection with
such consultation. In the event of litigation relating to the subject matter of
the escrow, whichever of Seller or Purchaser is not the prevailing party shall
reimburse the prevailing party for any reasonable costs and fees paid by the
prevailing party or paid from the escrowed funds to Escrow Agent.

(viii)      Except for any claim, action or proceeding resulting in a final
determination that Escrow Agent acted in bad faith, negligently or engaged in
any type of willful misconduct, Escrow Agent shall not be responsible for any
loss or delay occasioned by the closure or insolvency of the institution with
which any funds are invested in accordance with this Agreement, and shall have
no liability for interest on such funds. Escrow Agent shall not be liable for
any loss or delay occasioned by the failure of said financial institution to
wire funds in a timely manner.

(ix)      Escrow Agent may receive other benefits from the financial institution
where the funds are deposited. Based upon the deposit of escrow funds in demand
deposit accounts and other relationships with the financial institution, Escrow
Agent is eligible to participate in a program whereby it may (i) receive
favorable loan terms and earn income from the investment of loan proceeds and
(ii) receive other benefits offered by the financial institution.

(d)      Purchaser’s Designated Transferee.    Purchaser may assign the right to
take title to the Property to (i) one or more special purpose entities that are
Affiliates of Purchaser, subject to and in accordance with Section 18(e), or
(ii) an entity or entities formed by a real estate investment trust at the
request of Purchaser for the sole purposes of holding the fee simple title to
the Property and leasing it to Purchaser and/or one or more of Purchaser’s
Affiliates (either (i) or (ii), a “Purchaser’s Designee”); provided, however,
that such designation shall not delay the Closing Date and Purchaser shall
notify Seller of such assignment prior to the Closing Date. Any assignment by
Purchaser to Purchaser’s Designee shall not release or relieve Purchaser from
any duties, obligations or rights arising under this Agreement.

 

-8-



--------------------------------------------------------------------------------

3.      Property.

(a)      “Property” means, except for the items listed in Section 3(b), all of
Seller’s right, title and interest in:

(i)       The Land;

(ii)      All easements and any other licenses, rights, benefits, and interests
appurtenant to the Land (collectively, the “Appurtenances”);

(iii)     All of the buildings, structures, fixtures, and improvements located
on, attached to, and/or forming a part of the Land, as well as all property
which might be considered personal property except for the fact that it is
inextricably related or attached to any such buildings, structures, fixtures
and/or other improvements (collectively, the “Improvements”);

(iv)      All tangible personal property owned by the Seller and located on the
Real Property or used in connection with the Business, including, without
limitation, the automobiles listed as owned on Exhibit I attached hereto,
furniture, equipment, machinery, tools, and appliances (the “Personal
Property”);

(v)      All food, consumable supplies, and inventories of every kind owned by
Seller as of the Closing Date and located at and used in connection with the
operation of the Business (the “Consumables” and, together with the Personal
Property, the “Personalty”);

(vi)      All Commercial Leases, a complete listing of which, as of the
Effective Date, is attached hereto as Schedule 4, together with all security
deposits held by Seller thereunder;

(vii)     Any and all trademarks, trade names, brand names, licenses, websites,
URLs, domain names, and any and all forms of intellectual property owned by the
Seller and relating to the Business including, without limitation, the items
identified on Schedule 7 attached hereto (the “Intellectual Property”);

(viii)    All contracts and equipment leases which relate to the operation of
the Property and/or the Business, a complete listing of which, as of the
Effective Date, is attached hereto on Schedule 2, to the extent assignable or
transferable and except to the extent rejected by Purchaser pursuant to
Section 4(g) hereof (the “Service Contracts”), together with all deposits made
or held by Seller thereunder with respect to such Service Contracts (subject to
proration as set forth in Section 11(a)(iv) hereof);

(ix)      Any and all licenses, permits, consents, authorizations, approvals,
registrations, and certificates issued by any governmental authority which are
held by Seller with respect to the Property (or any part thereof) or the
Business, including, without limitation, all licenses, permits, consents,
authorizations, approvals, registrations, and certificates issued by any
governmental authority necessary for the use, operation, or occupancy of the
Land, Improvements, or Business, a complete listing of which, as of the
Effective Date, is attached hereto as Schedule 5, but only to the extent
assignable or transferable (the “Licenses and Permits”), together with all
deposits made or held by Seller thereunder with respect to such Licenses and
Permits (subject to proration as set forth in Section 11(a)(iv) hereof);

 

-9-



--------------------------------------------------------------------------------

(x)      To the extent assignable or transferable: (1) any plans,
specifications, blue prints, architectural plans, engineering diagrams, and
similar items which specifically relate to the Real Property (the “Plans and
Specifications”); (2) all warranties and guaranties held by Seller with respect
to any Property (the “Warranties”); (3) all development rights; and (4) all
drawings, surveys, environmental and soil reports, telephone and facsimile
numbers listing in directories, customer and supplier lists and files, guest
lists, credit records, labels, security codes, all records and sales and other
customer data, and any unexpired guaranties or warranties (collectively, with
the Commercial Leases, Licenses and Permits, Plans and Specifications, and
Warranties, the “Intangibles”);

(xi)      Copies of all of Seller’s books and records which relate to the Real
Property, the Facilities, or the Business, including without limitation the
original versions of all files for current residents, copies of all documents
relevant to the operation of the Facilities and the Business, and copies of all
files relating to former residents, but expressly excluding all documents and
other materials which are legally privileged or constitute attorney work product
(the “Books and Records”);

(xii)      The Residency Agreements; and

(xiii)     All other assets, rights, and interests of Seller in and to the Real
Property, the Facility, or the Business not otherwise constituting Excluded
Assets (the “Other Assets”).

Attached hereto as Schedule 12 is a fixed asset schedule for the Property, and
Seller and Purchaser shall use commercially reasonably efforts to agree on a
list of all significant Personal Property (based on such fixed asset schedule)
on or before the date which is five (5) days prior to the Due Diligence
Deadline. Notwithstanding the foregoing sentence, at least ten (10) days prior
to the Due Diligence Deadline, Seller shall deliver to Purchaser a proposed list
of all such significant Personal Property.

(b)      “Property” shall not include, and Seller shall not sell, transfer, or
convey to Purchaser, the following (collectively, the “Excluded Assets”):

(i)       Accounts receivable relating to the Facilities and the Business which
exist on the Closing Date;

(ii)      All books and records relating to Seller which do not otherwise
constitute Books and Records. Notwithstanding Section (3)(a)(xi) hereof, Seller
shall be entitled to retain copies of all current residents’ files and all
retained employees’ files, and all original files concerning former residents
and former employees.

(iii)     The computer software and systems set forth on Schedule 1;

(iv)      All Medicare and Medicaid provider agreements in respect of such
Facility;

(v)       Except for deposits expressly included in Section 3(a) hereof, all
cash on hand at the Facilities (subject to pro-rations pursuant to Section 11
below), cash equivalents, bank accounts and similar type investments, such as
certificates of deposit, treasury bills and other marketable securities wherever
and however held;

 

-10-



--------------------------------------------------------------------------------

(vi)      All proprietary materials and documents of Seller or Seller’s manager
set forth on Schedule 14, provided that Seller shall transfer to Purchaser (to
the extent in the Seller’s possession or control) copies of operations handbooks
and manuals for all equipment, systems and personal property acquired by
Purchaser; and

(vii)     Any removable fixtures, personal property, or intellectual property
owned by third-parties set forth on Schedule 8 attached hereto.

Notwithstanding the foregoing, Seller shall cooperate with Purchaser, and shall
use commercially reasonable efforts to cause its manager(s) to cooperate with
Purchaser, in order to effect the orderly transfer of operation of the
Facilities and the Business (including, without limitation, transfer of
electronic files and account information).

(c)      At Closing, Seller shall retain all Liabilities for, and Purchaser
shall not have any obligation or Liability concerning: (i) any Liabilities under
the Commercial Leases, Service Contracts, and Licenses and Permits which have
arisen, accrued, or pertain to a period prior to the Closing Date, including,
without limitation, the Liability for any payment of any amounts due and payable
as of, or accrued but not yet due or payable prior to, the Closing Date;
(ii) the payment of all Taxes and assessments due and payable on, or accrued but
not yet paid prior to, the Closing Date, except to the extent Purchaser has
received a credit for such taxes and assessments pursuant to Section 11 hereof;
(iii) the employment benefits of any employees, including the payment of any
compensation, accrued paid time off, sick time, personal days and any amounts
accrued under any employee benefit or welfare plan of Seller, except to the
extent Purchaser has received a credit for such items pursuant to Section 11
hereof; (iv) any claim for personal injury or property damage to any person
which is based on any event which occurred at the Property or in connection with
the Business prior to the Closing Date; (v) any Liability associated with any of
the items constituting Excluded Assets; (vi) any actual, pending litigation
involving the Property or the Business existing on the Closing Date; and
(vii) any assessments for improvements or other work at the Property or any part
thereof incurred prior to Closing (collectively, all items contained in this
Section 3(c) being the “Retained Liabilities”). The obligations of the parties
under this Section 3(c) shall survive the Closing.

4.      Due Diligence.

(a)      Title. Purchaser shall cause to be issued and delivered to Purchaser
title commitments (the “Title Commitment”) issued by the Title Company covering
the Real Property, accompanied by a copy of all recorded documents affecting the
Real Property listed as exceptions in Schedule B of the Title Commitment.
Purchaser shall deliver to Seller copies of such Title Commitments together with
copies of all back-up documents on the later of (i) three (3) Business Days
after the Effective Date, or (ii) three (3) Business Days after receipt thereof.
Seller has delivered to Purchaser a copy of the most recent title policies
affecting the Real Property (attached hereto as Exhibit D) and the existing ALTA
survey of the Real Property (the “Existing Surveys”). Purchaser shall have the
right to obtain new surveys of the Real Property (the “New Surveys”) and/or
updates of the Existing Surveys (any such updates, collectively with the
Existing Surveys and the New Surveys, the “Surveys”). On or before the date
which is ten (10) Business Days prior to the Due Diligence Deadline (the “Title
Objection Date”), Purchaser shall furnish Seller with notice (the “Title
Notice”) of any objections Purchaser has to any

 

-11-



--------------------------------------------------------------------------------

matters shown on the Title Commitment or the Surveys (the “Title and Survey
Defects”); provided, however, that except as otherwise set forth in this
Agreement, Seller shall have no obligation to cure any Title and Survey Defects
unless Seller otherwise expressly agrees to cure any such objection in writing.
Any matters shown in the Title Commitment or the Surveys to which Purchaser does
not object shall be deemed a “Permitted Exception.” Seller shall, within five
(5) Business Days following Purchaser’s delivery of the Title Notice (the
“Exception Cure Period”), notify Purchaser in writing as to whether Seller will
cause any of the Title and Survey Defects to be cured, eliminated, and/or
removed of record (the “Title Response”). If Seller gives notice that it will
not cure one or more Title and Survey Defects, or if Seller does not deliver the
Title Response during the Exception Cure Period (in which case Seller shall be
deemed to have refused to cure any Title and Survey Defects), Purchaser shall
have the right, in its sole discretion and for any reason or no reason, to
terminate this Agreement on or before the Due Diligence Deadline, in which case
this Agreement shall terminate and the Deposit shall be returned to Purchaser
and neither party shall have any further obligations to the other party
hereunder, except as otherwise provided herein. All defects, encumbrances,
encroachments, or other objections to title that are shown in the Title
Commitment or the Surveys and which Seller has not in this Agreement or in a
separate writing expressly agreed to remove, shall be deemed “Permitted
Exceptions.” If, prior to Closing, any update to the Title Commitment or the
Surveys shows any new defects, encumbrances, encroachments or other objections
to title that are not Permitted Exceptions (the “New Defects”), Purchaser shall
notify Seller within five (5) Business Days of its receipt of any such update
(the “Updated Title Notice”). Any New Defects that are not timely objected to in
an Updated Title Notice shall be deemed “Permitted Exceptions.” Any New Defects
which are timely objected to by Purchaser in the Updated Title Notice shall be
deemed “Non-Permitted Title Objections” and subject to Section 4(c) below.
Notwithstanding the foregoing, Seller will not voluntarily create any additional
title encumbrances without the Purchaser’s prior written consent as set forth in
Section 7(a) hereof.

(b)      Status of Title. Seller shall deliver, and Purchaser shall accept,
title to the Property and consummate the Transactions subject to Permitted
Exceptions.

(c)      Non-Permitted Title Objections.

(i)      If, on the Closing Date, any Real Property is affected by any monetary
lien of an ascertainable amount, encumbrance, defect, encroachment or other
objection to title which is not a Permitted Exception (collectively,
“Non-Permitted Title Objections”), then, in such event, upon the mutual
agreement of Seller and Purchaser, Seller shall be entitled to extend the
Closing Date for up to thirty (30) days if Seller, at Seller’s election, chooses
to remove or satisfy one or more Non-Permitted Title Objections (an “Objection
Extension”).

(ii)     Seller shall not be required to bring any action or proceeding, or to
otherwise incur any expense, to remove or discharge a Non-Permitted Title
Objection unless Seller elects to remove or satisfy it, whether pursuant to the
Title Notice or other written communication delivered to Purchaser. If there
shall be any Non-Permitted Title Objections that Seller elects not to remove or
discharge, Seller must notify Purchaser in writing (the “Seller’s Notice”) of
Seller’s election within five (5) Business Days of Seller’s discovery or receipt
of notification of such Non-Permitted Title Objections (“Seller’s Notice
Period”). If Seller fails to provide the Seller’s Notice to Purchaser during the
Seller’s Notice Period, Seller shall be deemed to have elected not to remove or
discharge the Non-Permitted Title Objections.

 

-12-



--------------------------------------------------------------------------------

(iii)      If Seller elects not to cure a Non-Permitted Title Objection,
Purchaser may elect either: (1) to terminate this Agreement by giving notice to
Seller within five (5) Business Days after receipt of Seller’s Notice; or (2) to
take title subject to the Non-Permitted Title Objection with no abatement or
reduction of the Purchase Price. If Purchaser fails to timely elect one of these
options after receiving Seller’s Notice, Purchaser shall be deemed to have
elected to terminate the Agreement pursuant to option (1) herein.

(iv)      If Seller elects to cure a Non-Permitted Title Objection, Seller shall
do so at its sole cost and expense. If Seller fails to cure such a Non-Permitted
Objection by the Closing Date (as may be extended pursuant to this Agreement),
Purchaser may elect either: (1) to terminate this Agreement by providing written
notice to Seller, in which event Purchaser shall receive a return of the Deposit
and, if the Non-Permitted Title Objection is a monetary lien of an ascertainable
amount or a Non-Permitted Title Objection that Seller has expressly agreed in
writing to remove and Seller has failed to use all commercially reasonable
efforts to cause such removal, then Seller shall reimburse Purchaser for all
reasonable, actual, third party, out of pocket costs incurred by Purchaser in
connection with the Transactions and the Related Agreements, which amount shall
not exceed the Purchaser’s Out of Pocket Cost Cap unless such failure is the
result of a wrongful failure to cure such Non-Permitted Title Objection by the
Seller, in which event no cap shall apply; or (2) to take title subject to the
Non-Permitted Title Objection with no abatement or reduction of the Purchase
Price (in which event, such formerly Non-Permitted Title Objection shall be
deemed to be a Permitted Exception for all purposes hereunder). Anything in this
Section 4(c) to the contrary notwithstanding, an attempt by Seller to remove or
discharge any Non-Permitted Title Objection shall not be deemed to be, or to
create, an obligation of Seller to remove or discharge the same unless Seller
has otherwise expressly agreed to do so in writing.

(v)      The foregoing provisions of this Section 4(c) to the contrary
notwithstanding, Seller agrees to remove or discharge (x) any voluntary monetary
liens, including without limitation, the existing mortgage financing documents,
and (y) any Non-Permitted Title Objections voluntarily created by or through
Seller after the Due Diligence Deadline.

(d)      Tests and Inspections.

(i)      From the Effective Date and continuing until the Closing, Purchaser or
Purchaser’s Designees shall have the right to enter, upon reasonable prior
notice to Seller (not less than two (2) Business Days) and during normal
business hours, each Real Property, while this Agreement remains in full force
and effect, for the purpose of conducting such inspections, measurements,
surveys, studies, investigations, analyses and other tests, relating to all
aspects of the Property, including, without limitation, a close review and
analysis of the Diligence Materials, as Purchaser deems appropriate
(collectively, the “Tests”).

(ii)     Purchaser’s access to the Property shall be subject to the following:
(A) Seller shall have the option to have an agent or employee accompany
Purchaser at all times during its investigation or inspection of the Property;
(B) Purchaser shall have the right to meet and interview upon two (2) Business
Days’ notice, with Seller present if Seller so elects, any managers or employees
of Seller to discuss the Facilities and the Business, including the revenues,
expenses, operation, and physical condition of the Facilities and the Business;
(C) Purchaser shall conduct the Tests in a manner that does not unreasonably
interfere with the operations of the Facilities and Purchaser shall coordinate
all visits to the Facilities in order to minimize the number of visits required
insofar as it is reasonably possible to

 

-13-



--------------------------------------------------------------------------------

do so; (D) Purchaser shall not conduct any invasive testing without the Seller’s
prior written consent, which consent shall be granted or withheld in Sellers’
sole and absolute discretion; (E) Purchaser shall indemnify and hold harmless
Seller (and Seller’s manager) from and against all costs, claims, damages, or
liabilities incurred by Seller (or Seller’s manager) in connection with or by
reason of any damage, death, or injury to any person or property occurring in
connection with the Tests (other than any Liability incurred in connection with
or by reason of Seller’s actions or Purchaser’s mere discovery of any existing
condition, including, without limitation, any Hazardous Materials, except to the
extent that Purchaser’s actions or omissions exacerbate any such condition and
then Purchaser shall only be liable to the extent such condition is exacerbated
by the Purchaser’s acts or omissions), which indemnity shall survive the
expiration or any earlier termination of this Agreement; and (F) Purchaser’s
delivering to Seller evidence of commercial general liability insurance in the
amount of Three Million and No/100 Dollars ($3,000,000.00), in form and
substance reasonably acceptable to Seller, and naming Seller as an additional
insured thereunder. Notwithstanding the foregoing, if Purchaser obtains a Phase
I environmental report with respect to the Property that recommends that Phase
II environmental testing be performed, then Purchaser shall have the right to
perform such testing subject to Seller’s reasonable approval of the scope, means
and location of such testing. Without limiting the generality of the indemnity
obligation in subsection (E) of this Section 4(d)(ii), Purchaser shall
(i) remove any mechanics’ or other lien which may be recorded against the
Property (or any part thereof) by any party providing labor, materials, or
services at the request of Purchaser, and (ii) not file or cause to be filed any
application or make any request (other than general inquiries regarding the
Property and inquiries of the public records) with any governmental or
quasi-governmental agency prior to Closing which would or could lead to an
investigation or hearing before any governmental or quasi-governmental agency,
or which would or could lead to a violation of applicable law or any change in
zoning, parcelization, licenses, permits, or other entitlements, or to any
investigation or restriction on the use of the Property or any part thereof;
provided, however, that Purchaser shall be entitled to submit applications to
the applicable governmental and quasi-governmental agencies for the Required
Governmental Approvals. Notwithstanding anything herein to the contrary,
Purchaser may contact governmental and quasi-governmental authorities in regard
to land use and licensing matters to extent: required pursuant to customary due
diligence practices; involving licensing of the new operators for any part of
the Property; or involving the operation of any part of the Property, the
Facilities, or the Business. If Purchaser discovers that further communications
with governmental or quasi-governmental authorities are required that go beyond
customary due diligence practices and inquiries, Purchaser will provide Seller
with two (2) Business Days’ prior written notice before commencing such
communications, with Seller present for such communications if Seller so elects.

(iii)      Purchaser shall have the right to cancel this Agreement in its sole
and absolute discretion, for any reason (including any title or survey concerns)
or no reason (with respect to the entire Property), on or before the Due
Diligence Deadline by written notice given to Seller on or before Due Diligence
Deadline. If Purchaser duly cancels this Agreement in accordance herewith, this
Agreement shall be deemed terminated and of no further force or effect, except
for the provisions expressly stated to survive termination, and the Deposit
shall be returned to Purchaser. If Purchaser does not duly cancel this Agreement
in accordance with this subparagraph or if Purchaser waives its right to cancel
this Agreement pursuant to written notice thereof given to Seller, (i) this
Agreement shall remain in full force and effect and Purchaser shall have no
further right to cancel this Agreement under this Section and (ii) Purchaser
shall be deemed to have waived any liability of Seller and any right to refuse
to consummate the Closing by reason of any condition known to Purchaser as of
the Due Diligence Deadline with respect to the Property, the Facility or the
Business, including, without limitation, a misrepresentation known to Purchaser,
Non-Permitted Title Objection (other than those which Seller has agreed or is
otherwise obligated to cure) or any other condition.

 

-14-



--------------------------------------------------------------------------------

(iv)      All information obtained by Purchaser or its representatives relating
to the Property, the Business or the Transactions contemplated hereby shall be
treated as confidential information. Purchaser shall not disclose any
information obtained by Purchaser, including, without limitation, the results of
environmental inspections or analysis, to any party (other than the Seller)
without obtaining Seller’s prior written consent, except that Purchaser may
disclose such information to its consultants, attorneys, prospective manager of
the Property, and prospective lenders engaged in the review of same.
Notwithstanding the foregoing, Purchaser shall have the right to disclose
confidential information to third parties if such disclosure is required by an
order of a court of competent jurisdiction or otherwise required by any
applicable law (including, but not limited to, regulations and any other
requirements promulgated by the U.S. Securities and Exchange Commission),
provided that Purchaser delivers reasonable advance notice thereof to Seller. If
Purchaser elects to terminate this Agreement pursuant to Section 4(d)(iii),
then, upon Seller’s request, Purchaser shall promptly thereafter deliver to
Seller copies of all Purchaser Commissioned Reports which Seller requests,
without representation or warranty whatsoever as to the completeness or accuracy
thereof or liability for any amounts which may be due in connection therewith,
all at no additional cost to the Seller. Purchaser shall not be required to
deliver any Purchaser Commissioned Reports in Purchaser’s possession or under
its control relating to the Property unless Seller has sent to Purchaser a
written request for such information.

(e)      Management Agreement.  This Agreement is contingent, subject to and in
accordance with the terms of this Section 4(e), upon Purchaser and an affiliate
of Capital Health Group Management, LLC (“CHG Management”) entering into and
delivering to the Escrow Agent a Management Agreement in form and substance
agreed upon by Purchaser and CHG Management (“Management Agreement”) prior to
the Due Diligence Deadline. If Purchaser and CHG Management have not executed
and delivered the Management Agreement to Escrow Agent as provided in the
preceding sentence, each of Seller and Purchaser shall have the right to cancel
this Agreement on or before the Due Diligence Deadline by written notice given
to the other on or before Due Diligence Deadline. If either party duly cancels
this Agreement in accordance with this Section 4(e), this Agreement shall be
deemed terminated and of no further force or effect, except for the provisions
expressly stated to survive termination, and the Deposit shall be returned to
Purchaser. If Purchaser or Seller does not timely cancel this Agreement in
accordance with this Section 4(e) or if Purchaser and CHG Management execute and
deliver the Management Agreement to the Escrow Agent on or prior to the Due
Diligence Deadline, (i) this Agreement shall remain in full force and effect and
Purchaser shall have no further right to cancel this Agreement under this
Section 4(e), and (ii) Purchaser and Seller shall be deemed to have waived any
right to refuse to consummate the Closing or any liability of Seller arising out
of or in connection with the Management Agreement.

(f)      Option Agreement.  This Agreement is contingent, subject to, and in
accordance with the terms of this Section 4(f), upon Purchaser and the Option
Property Owners entering into and delivering to Escrow Agent an Option Agreement
in form and substance agreed upon by Purchaser and the Option Property Owners
with respect to the Option Properties (the “Option Agreement”) prior to the Due
Diligence Deadline. If Purchaser and the Option Property Owners have not
executed and delivered the Option Agreement to Escrow Agent as provided in the
preceding sentence, Purchaser shall have the right to cancel this Agreement on
or before the Due Diligence Deadline by written notice given to Seller on or
before Due Diligence Deadline. If Purchaser duly cancels this Agreement in
accordance with

 

-15-



--------------------------------------------------------------------------------

this Section 4(f), this Agreement shall be deemed terminated and of no further
force or effect, except for the provisions expressly stated to survive
termination, and the Deposit shall be returned to Purchaser. If Purchaser does
not duly cancel this Agreement in accordance herewith, or if Purchaser and the
Option Property Owners execute and deliver the Option Agreement to the Escrow
Agent on or prior to the Due Diligence Deadline, (i) this Agreement shall remain
in full force and effect and Purchaser shall have no further right to cancel
this Agreement under this Section 4(f), and (ii) Purchaser shall be deemed to
have waived any right to refuse to consummate the Closing or any liability of
Seller arising out of or in connection with the Option Agreement. Purchaser
shall, and Seller shall use commercially reasonable efforts to cause the Option
Property Owners to, negotiate the terms and provisions of the Option Agreement
in good-faith, and Seller shall use commercially reasonable efforts to cause the
Option Properties Owners to enter into the Option Agreement prior to the Due
Diligence Deadline.

(g)      On the Closing Date, the applicable Service Contracts approved (or
deemed approved) by Purchaser during the Due Diligence Period, together with the
Commercial Leases and Residency Agreements, shall be assigned by Seller and
assumed by Purchaser as of the Closing Date pursuant to documents set forth in
Sections 10(a)(viii) and (ix) below, with Purchaser being responsible for the
payment of any fee or other charge imposed by any party in connection with such
transfer. Notwithstanding the foregoing, on or before the date which is five
(5) Business Days prior to the Due Diligence Deadline, Purchaser shall identify
in writing to Seller which of the Service Contracts set forth on Schedule 2 that
Purchaser agrees to assume; provided, however, that Seller shall not be
obligated to terminate any, and Purchaser shall assume all, Service Contracts
that are not terminable by their terms or which require the payment of a penalty
upon termination, each of which Service Contracts the Purchaser shall be deemed
to have approved. Seller shall terminate disapproved items at its sole cost and
expense as of the Closing Date. For avoidance of doubt, Purchaser shall not be
responsible for the obligations under any Service Contracts that are not
assigned to Purchaser pursuant to the documents set forth in Sections
10(a)(viii) and (ix) below.

5.      Conditions to Closing.

(a)      Seller shall not be obligated to proceed with Closing unless and until
each of the following conditions (the “Seller’s Closing Conditions”) have been
fulfilled:

(i)       Seller’s reasonable satisfaction that there is no material pending or
threatened litigation from any third party regarding the parties’ ability to
consummate the Transactions;

(ii)      Purchaser shall have (1) paid to Seller, or (2) deposited with Escrow
Agent with irrevocable written direction to disburse, the Purchase Price in
accordance with Section 2 of this Agreement, subject to the allocations,
adjustments, and pro-rations contemplated by this Agreement.

(iii)     The continuing validity (in all material respects) of all of the
representations and warranties of Purchaser set forth in Section 8.

(iv)     The other covenants and obligations of Purchaser in this Agreement
shall have been performed in all material respects.

 

-16-



--------------------------------------------------------------------------------

(v)      Concurrently with the Closing, Purchaser (and/or its Affiliates), and
the Related Property Sellers shall consummate the closings set forth in the
Related Agreements.

If any applicable Seller’s Closing Condition is not satisfied at Closing (a
“Seller’s Closing Condition Failure”), and, as applicable, Purchaser fails to
cure such condition failure within fifteen (15) days after written notice is
delivered to Purchaser by Seller (excepting a failure to deliver the Purchase
Price at Closing for which there shall be no cure period), then Seller shall
have the right, in Seller’s sole and absolute discretion (unless such Seller’s
Closing Condition Failure was caused by or was otherwise within the reasonable
discretion or control of Seller), either: (i) to terminate this Agreement by
providing written notice to Purchaser, in which case the Deposit shall be
disbursed to Seller in accordance with Section 2(c) (unless such termination is
as a result of Seller’s Closing Condition under Section 5(a)(i), in which case
the Deposit shall be returned to Purchaser), and the parties hereto shall have
no further rights or obligations under this Agreement, except those which
expressly survive termination; or (ii) to complete the Transactions.

(b)      Purchaser shall not be obligated to proceed with Closing unless and
until each of the following conditions (the “Purchaser’s Closing Conditions”)
have been fulfilled:

(i)      The Title Company shall have irrevocably committed to issue (1) an ALTA
standard form owner’s policy (the “Owner’s Policy”), in accordance with the
Title Commitment and at the prevailing promulgated rates (as applicable)
insuring fee title for each Real Property in the amount of the Purchase Price
for the Property, subject only to the Permitted Exceptions and otherwise in
accordance with Section 4(b) hereof.

(ii)      All Service Contracts not assumed by Purchaser, and all management
agreements affecting the Property (other than the Management Agreement), shall
be terminated effective as of the Closing Date.

(iii)      At Closing, Seller shall update the representations made in Section 6
below as the facts then exist; provided, however, that Purchaser may terminate
this Contract and receive a return of the Deposit in the event there is a change
in the representations made by Seller as of the date of this Contract in
Sections 6(a) through (e), and Sections 6(g) through (y), which (i) has a
material and adverse impact on the Property, Facility, Business or the
Purchaser, (ii) is not known to Purchaser as of the Due Diligence Deadline,
(iii) is not due to Purchaser’s acts or omissions, and (iv) is not permitted or
contemplated in this Agreement. Any change in the representations made in
Section 6(f) shall be governed by the terms and conditions of Section 16 below.
If Seller’s update delivered at Closing notifies Purchaser of any change in
Seller’s representations and warranties and Purchaser does not terminate this
Contract but instead elects to close the Transaction, then notwithstanding
anything to the contrary contained in this Contract, Seller shall have no
liability to Purchaser in connection with such changed representations and
warranties as long as the change is not the result of Seller’s acts or
omissions.

(iv)      Purchaser shall have obtained the Required Governmental Approvals by
the Closing Date (provided that Purchaser, at its sole cost and expense, shall
have timely filed for the Required Governmental Approvals and shall have
diligently prosecuted such Required Governmental Approval applications (Seller
hereby agreeing to cooperate with Purchaser, at no unreimbursed out of pocket
cost to Seller, to obtain the Required Governmental Approvals) and shall have
copied Seller on such filings and all related

 

-17-



--------------------------------------------------------------------------------

correspondence); provided, however, that if Purchaser shall not have obtained
the Required Governmental Approvals by the Closing Date (after compliance with
its obligations under the first sentence of this subparagraph), then Purchaser
shall, to the extent allowed under the laws of Maryland and other applicable
laws, enter into interim licensure arrangements with Seller with respect to the
Facility in a form to be agreed upon by Seller and Purchaser prior to the Due
Diligence Deadline (the “Interim Licensure Arrangements”), which Interim
Licensure Arrangements shall satisfy this condition. The term of the Interim
Licensure Arrangements shall commence on the Closing Date and shall not exceed a
period of fourteen (14) months (the “Interim Licensure Period”); provided,
however, that Purchaser shall have the right to extend the Interim Licensure
Period for up to six (6) additional periods of one (1) month each, by written
notice to Seller given prior to the expiration of the then-current term,
together with the payment of a non-refundable $5,000.00 fee to Seller (and not
in escrow) for each one (1) month extension exercised by Purchaser. During any
Interim Licensure Period, Purchaser shall pay all costs incurred by Seller to
maintain any Required Governmental Approvals that are required to operate the
Facility and the Business. Purchaser shall be entitled to receive all revenues
and shall be obligated to pay all operating costs during any Interim Licensure
Period. Purchaser shall indemnify, defend and hold Seller (and its Affiliates)
harmless from any claims, demands, costs, damages, losses or causes of action
that may arise in relation to Purchaser’s (or its designees) operation of the
Facility and the Business during any Interim Licensure Period, and Purchaser’s
indemnification obligation shall be guaranteed by an Affiliate of Purchaser
reasonably acceptable to Seller. Seller shall continue to cooperate reasonably
with, and use commercially reasonable efforts to assist, Purchaser, Purchaser’s
Affiliates, and/or Purchaser’s or Purchaser’s Affiliate’s manager to promptly
obtain the Required Government Approvals during the Interim Licensure Period, if
any. This Section 5(b)(iv) shall survive the Closing until the earlier to occur
of: (A) such time as the Required Government Approvals have been obtained by
Purchaser, Purchaser’s Affiliate, or Purchaser or Purchaser’s Affiliate’s
manager; and (B) the conclusion of the Interim Licensure Period, if any.

(v)      The other covenants and obligations of Seller in this Agreement shall
have been performed in all material respects.

(vi)      No event shall have occurred following the Effective Date and prior to
the Closing Date which results in a violation of any Environmental Laws, except
to the extent caused by or in the reasonable control of the Purchaser, its
employees, agents, representatives, consultants or contractors; provided,
however, that Seller shall have the right to cure such violation prior to the
Closing Date in a manner reasonably acceptable to the Purchaser. For the
avoidance of doubt, if an environmental violation is caused by the acts or
omissions of Purchaser, its employees, agents, representatives, consultants or
contractor, the Purchaser shall not have the right to fail to proceed to Closing
(or otherwise terminate or modify this Agreement) as a result thereof, and
Seller reserves any and all rights and remedies as a result thereof.

(vii)      Purchaser’s reasonable satisfaction that there is no material pending
or threatened litigation from any third party regarding the parties’ ability to
consummate the Transactions.

(viii)      No applicable law shall have been enacted that would make illegal or
invalid to consummate, or otherwise prevent the consummation of, the
Transactions.

 

-18-



--------------------------------------------------------------------------------

(ix)      Concurrently with the Closing, Purchaser (and/or its Affiliates), and
the Related Property Sellers shall consummate the closings set forth in the
Related Agreements.

If any applicable Purchaser’s Closing Conditions is not satisfied at Closing (a
“Purchaser’s Closing Condition Failure”), and, as applicable, Seller fails to
cure such condition failure within fifteen (15) days after written notice is
delivered by Purchaser to Seller (excepting a failure to deliver Seller’s
Closing Deliveries at Closing for which there shall be no cure period), then
Purchaser shall have the right (unless such Purchaser’s Closing Condition
Failure was caused by or was otherwise within the discretion or control of
Purchaser), in Purchaser’s absolute discretion, either: (i) to terminate this
Agreement by providing written notice to Seller, in which case the Deposit shall
be refunded to Purchaser in accordance with Section 2(c), and the Parties shall
have no further rights or obligations under this Agreement, except as set forth
herein below and except with respect to those which expressly survive such
termination; or (ii) to waive such failure and complete the Transactions. If
Purchaser terminates this Agreement pursuant to clause (i) above and if such
termination is by reason of a Purchaser’s Closing Condition Failure (other than
Section 5(b)(vii) and Section 5(b)(viii) (provided Seller shall have used
commercially reasonable efforts to cause the satisfaction of such Purchaser’s
Closing Condition)) which was within the control or discretion of Seller, then
Seller shall reimburse Purchaser for all reasonable, actual, third-party,
out-of-pocket expenses incurred by Purchaser in connection with the
Transactions, but in no event to exceed the Purchaser’s Out Of Pocket Cost Cap.

6.      Certain Representations and Warranties by Seller.  To induce Purchaser
to enter into this Agreement and to consummate the Transactions, each Seller
hereby makes the following representations and warranties to Purchaser, upon
which each Seller acknowledges and agrees that Purchaser is entitled to rely,
and as of Closing shall provide a certificate reconfirming that all such
representations and warranties remain true and correct in all material respects
as of the Closing Date (except to the extent such representation is already
subject to a materiality standard, in which event such representations and
warranties remain true and correct as of the Closing Date):

(a)      Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware, and is qualified to do
business in the jurisdictions in which the Property which it owns is located and
has all requisite power and authority to own the Property and conduct the
Businesses as currently owned and conducted.

(b)      This Agreement has been duly authorized, executed and delivered by
Seller and is the legal, valid and binding obligation of Seller, enforceable
against such Seller in accordance with its terms.

(c)      Seller has full power and authority to execute and deliver this
Agreement and all other documents to be executed and delivered by each of them
pursuant to this Agreement. All of the documents to be delivered by Seller at
Closing will, at Closing, be duly authorized, executed and delivered by Seller
(and/or, if applicable, its Affiliates), will be the legal, valid and binding
obligations of Seller (and/or, if applicable, its Affiliates), and be
enforceable against Seller (and/or, if applicable, its Affiliates) in accordance
with their respective terms (except as may be limited by bankruptcy insolvency,
or other similar laws affecting the rights of creditors generally or the general
principles of equity), and the execution and delivery thereof and the
performance by Seller of the terms thereof will not violate any material
provision of any agreement, instrument, writ, order or decree to which Seller
(and/or, if applicable, its Affiliates) is a party, or to which any portion of
the Property is subject.

 

-19-



--------------------------------------------------------------------------------

(d)      Seller has made available to Purchaser a true and complete copy of the
Licenses and Permits. Seller has not received any written notice from any
governmental agency or other Person of (i) any violation, suspension, revocation
or non-renewal of any Licenses and Permits that has not been cured, dismissed or
waived, or (ii) any failure by Seller to obtain any Licenses and Permits that
are necessary for or relate to the ownership and/or operation of the Property or
the Business that has not been cured, dismissed, waived or addressed in a plan
of correction implemented over the last three (3) years listed on Schedule 13
attached hereto, a true, correct and complete copy of which has been delivered
to Purchaser. Except for a certificate of continuing occupancy, any notice to or
consent or approval required by any governmental agency regulating the issuance
of Required Governmental Approvals to operate senior housing facilities, Seller
is not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any governmental agency, in order for the
parties to consummate the Transactions and for Seller to deliver all documents
required to be delivered by Seller under this Agreement.

(e)      Attached hereto as Exhibit I is a list of all vehicles owned or leased
(and equipment that is leased) by Seller in connection with the operation of the
Facility. Except as otherwise set forth on Exhibit I, Seller owns and has good
title to all Personalty, free and clear of any liens and encumbrances, except
for the Permitted Exceptions and liens that will be satisfied at Closing. The
Property, together with the Excluded Property, constitute all interests in all
assets owned or controlled by Seller and any of its Affiliates located at or
used in connection with the operation of the Business. Real Estate is the fee
simple owner of the Real Property subject to all matters of record, all
applicable laws, all conditions disclosed by an accurate survey and all matters
set forth in the materials previously delivered by Seller to Purchaser (the “Fee
Title Representation”).

(f)      Seller has not received any written notice of any, and to Seller’s
Knowledge there is no, condemnation proceeding or other proceeding in the nature
of eminent domain in connection with the Property or any portion or portions
thereof or any utilities, sewers, roadways or other public improvements serving
the Property and, to Seller’s Knowledge, no such condemnation or eminent domain
proceeding is threatened which would affect the Property or any portion thereof.

(g)      To Seller’s Knowledge, Seller holds all licenses, permits and
authorizations necessary for the operation of the Property and the Business for
their contemplated use. Seller has not received any written notice of, and to
Seller’s Knowledge there is no, violation of any: (i) applicable laws (including
without limitation the Americans with Disabilities Act, the WARN Act, COBRA, and
those of environmental agencies), orders, rules or regulations, ordinances or
codes of any kind or nature whatsoever relating to the Property, the Business,
or any part thereof or the ownership or operation thereof (including, without
limitation, zoning, building, fire, health, occupational safety and health,
zoning and land use, planning and environmental laws, orders, rules and
regulations), which has not been cured, dismissed or waived; (ii) any covenants,
conditions, restrictions or agreements affecting or relating to the ownership,
use or occupancy of the Property or any part thereof, which has not been cured
or waived; or (iii) any order, writ, regulation or decree relating to any matter
referred to in (i) or (ii) above.

 

-20-



--------------------------------------------------------------------------------

(h)      Other than usual and customary annual assessments, Seller has no
Knowledge of, nor has Seller received any written notice of, any proposed
assessment for public improvements or otherwise in connection with the Property
or any portion thereof.

(i)      Except as set forth on Schedule 9 attached hereto, there is no suit,
action, or proceeding pending or, to Seller’s Knowledge, threatened against,
Seller or relating to any portion of the Property before or by any court,
administrative agency or other governmental or quasi-governmental authority, or
any person pursuant to any administrative, arbitration, or similar adjudicatory
proceeding, which brings into question the validity of this Agreement or the
Transactions, or which could otherwise materially affect all or any portion of
the Property and/or Seller’s title thereto.

(j)      Schedule 2 sets forth a true, correct and complete list of the Service
Contracts in effect with respect to the Property, the Business, or any part
thereof as of the Effective Date. To Seller’s Knowledge, the copies of the
Service Contracts heretofore delivered to Purchaser are true, correct and
complete in all material respects. Seller is not in material breach or material
default under any obligation under the Service Contracts and Seller has not
received or given any written notice of any material default under any Service
Contract which remains uncured. Except as set forth in the Service Contracts, no
consent of any person is required as a condition to Seller’s assignment of the
Service Contracts to Purchaser at Closing.

(k)      Set forth on Exhibit J hereto is a true, correct, and complete rent
roll as of the Effective Date with respect to all Residency Agreements and
Commercial Leases relating to the Property, the Business, or any part thereof as
of the date shown thereon, and Seller has made available to Purchaser a copy of
each of the Commercial Leases in Seller’s possession, including any and all
amendments and guarantees thereto, and the form of each Residency Agreement for
the Facility currently in effect. Except as set forth in Exhibit J, Seller has
not given or received any written notice of any breach or default under any of
the Commercial Leases which has not been cured. Except as set forth in Exhibit
J, no tenants are entitled to any rebates, rent concessions, or free rent, and
no residents are entitled to any rebates, rent concessions, or free rent. No
rents or amounts owing under any of the Commercial Leases or Residency
Agreements has been prepaid (except for rental for the current month and
payments that are required to be made in advance pursuant to the terms and
provisions of the Residency Agreements). No rents due under any of the
commercial leases or Residency Agreements are presently assigned, hypothecated
or encumbered by Seller, other than in connection with any mortgage encumbering
the Real Property, which shall be satisfied prior to or in connection with the
Closing. There are no unpaid brokerage commissions or unpaid landlord
obligations for tenant improvements in connection with the current term of
occupancy of tenants under the commercial leases. No tenant under a Commercial
Lease has notified Seller in writing of its intent to terminate its Commercial
Lease prior to its expiration. Except as set forth in Exhibit J, no party to a
Commercial Lease is in breach or default under any material obligation
thereunder.

(l)      Other than the Operating Lease and as otherwise set forth on Exhibit J,
and other than the residents under the Residency Agreements, Commercial Leases
or for matters of record affecting the Property, no party has any right to use
or possess all or any portion of the Property.

(m)      Seller is not insolvent within the meaning of Title 11 of the United
States Code, as amended, and is able to repay its debts as they become due.
Seller has not made any general assignment for the benefit of creditors, or
filed, or taken any action to file, any

 

-21-



--------------------------------------------------------------------------------

voluntary petition, case, or proceeding relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of its debts under any
applicable law. Seller has not suffered the filing of an involuntary petition by
its creditors, and Seller has not sought, consented to, acquiesced in, or
suffered the appointment of a receiver, trustee, liquidator, or other custodian
to take possession of any material part of its assets. Seller has not suffered
the attachment or other judicial seizure of a material portion of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension, or composition to its creditors generally.

(n)      To Seller’s Knowledge, Seller is in compliance with the requirements of
Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”)
and other similar requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”). Further, Seller covenants and agrees to make
its policies, procedures and practices regarding compliance with the Orders, if
any, available to Purchaser for its review and inspection during normal business
hours and upon reasonable prior notice. To Seller’s Knowledge, neither Seller
nor any member of Seller:

(i)       is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”); or

(ii)      is a person or entity that has been determined by competent authority
to be subject to the prohibitions contained in the Orders.

Seller hereby covenants and agrees that if Seller obtains knowledge that Seller
or any of its members becomes listed on the Lists or is indicted, arraigned, or
custodially detained on charges involving money laundering or predicate crimes
to money laundering, Seller shall promptly notify Purchaser in writing, and in
such event or upon Purchaser’s discovery of same, Purchaser shall have the right
to terminate this Agreement without penalty or liability to Seller immediately
upon delivery of written notice thereof to Purchaser or upon Purchaser’s
discovery of same. Seller and its officers and members, shall not transfer the
proceeds obtained as a result of this Agreement to any Person listed on the
Lists as “Terrorists” and “Specially Designated Nationals and Blocked Persons”,
or otherwise be in violation of the International Money Laundering Abatement and
Financial Anti-Terrorism Act of 2001.

(o)       Employee Matters.

(i)      All persons employed at the Property in connection with the operation
or maintenance of the Property and/or the Business are employees of Operating,
except for the management company and other third party service providers
providing services pursuant to a Service Contract. There are no employment
contracts, operating agreements, management contracts, listing agreements,
consulting agreements, union contracts, labor agreements, pension plans, profit
sharing plans or employee benefit plans which relate to the Property, the
Business, or any part thereof (“Employee Contracts”) except as set forth in the
Schedule of Employee Contracts on Exhibit K attached hereto. Except as set forth
on the Schedule of Employee Contracts, none of the employees engaged in the
operation or maintenance of the Property, the Business, or any part thereof is
employed pursuant to a written agreement.

 

-22-



--------------------------------------------------------------------------------

(ii)      Purchaser shall have no liability for any matter concerning any
individual employed by Seller or by any property manager of Seller in the
operation or management of the Property, the Business, or any part thereof,
except with respect to matters arising following the Closing for employees
retained by Purchaser or Purchaser’s property manager, and except for accrued
vacation and other accrued paid time off and benefits (“Accrued Employee
Benefits”) related to any employee hired by Purchaser or Purchaser’s property
manager at Closing with respect to which Purchaser receives a fully offsetting
credit in accordance with the provisions hereof. Seller shall be solely liable
to pay (or cause its property manager to pay) the employees all severance and
Accrued Employee Benefits to which the employees are entitled through the
Closing Date, except for any Accrued Employee Benefits for which Purchaser
receives a fully offsetting credit at Closing as aforesaid, in which case
Purchaser will provide the Accrued Employee Benefits to such employees. For the
purposes hereof, the term “Accrued Employee Benefits” shall be deemed to
include, without limitation, a prorated portion (based upon the number of days
in the applicable bonus period) of any bonus payable to any employee to the
extent that such portion of the bonus is attributable to services rendered by
such employee prior to the Closing Date, but payable after the Closing Date.

(iii)      During the Seller’s period of ownership, the Property, the Business,
and any part thereof has not experienced any material labor disputes. To
Seller’s Knowledge, there are no union organizing activities, strikes, work
stoppages or slow-downs in respect of the Property, the Business, or any part
thereof, and Seller has not been asked in writing within the past twelve
(12) months by any person to negotiate in connection with entering into any
collective bargaining agreement or other contract or written understanding with
a labor union or organization or any other person representing or seeking to
represent any Employees. To Seller’s Knowledge, except as set forth on Schedule
11 attached hereto, there are no outstanding claims or actions, by any current
or former employee of the Property, the Business, or any part thereof against
Seller or the Business.

(p)      Lack of Conflict.    Subject to any licensing requirements and
approvals otherwise set forth in this Agreement, none of (i) the execution of
this Agreement, (ii) the execution or delivery of any documents which Seller is
required to deliver under this Agreement, (iii) the performance by Seller of any
of its obligations under this Agreement or any documents which Seller is
required to deliver under this Agreement, or (iv) the consummation of the
Transactions, will violate any restriction, court order, judgment, law,
regulation, charter, bylaw, instrument, or agreement to which Seller or the
Property (or any portion thereof) are subject or otherwise result in the
creation or imposition of any lien or encumbrance on the Property or any part
thereof.

(q)      Non-Foreign Seller.    Seller is not a foreign seller as defined in the
“Foreign Investment in Real Property Tax Act” and is a “United States person”
(as defined in Section 7701(a)(30)(B) or (C) of the Code) for the purposes of
the provisions of Section 1445(a) of the Code.

(r)      ERISA; Benefit Plans.    Seller has not incurred and does not presently
expect to incur any liability under Title IV of ERISA that would reasonably be
expected to result in liability to Purchaser. Each of the Benefit Plans that is
a group health plan within the meaning of Section 5000(b)(1) of the Internal
Revenue Code (the “Code”) was in complete compliance with the provisions of
Section 4980B(f) of the Code. Neither (i) any assets of Seller, nor (ii) any
funds to be used by Seller with respect to the Transactions, are, or at the
Closing will be, pursuant to ERISA or the Code, considered for any purpose of
ERISA or Section 4975 of the Code to be assets of a Plan. Neither the execution
nor delivery of this Agreement by

 

-23-



--------------------------------------------------------------------------------

Seller, nor the performance by Seller of its obligations or the exercise of its
rights or remedies under this Agreement, nor any transaction contemplated under
this Agreement, is or will be a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code. For the purposes hereof the
term “Plan” shall mean a “plan” as that term is defined in Section 3(3) of ERISA
or Section 4975 of the Code.

(s)      Hazardous Materials.    Other than as set forth in the Environmental
Reports, Seller has not received any written notification, demand, request for
information, citation, summons or order, complaint, penalty from any
governmental authority or other person with respect to, nor, to Seller’s
Knowledge, does there exist, any (a) actual or alleged violation by Seller of
any Environmental Laws in connection with the Property, or any part thereof
(b) releases of hazardous materials, (c) corrective or remedial action for or
cleanup of the Land or the Improvements or any portion thereof, (d) hazardous
materials at and/or on the Land or the Improvements (other than any hazardous
materials situated at the Land or the Improvements in the ordinary course of
business or the ordinary course of business of any tenant or other occupant of
the Land or the Improvements which are stored, held, used and disposed of in
compliance with Environmental Laws), or (e) underground storage tanks in, under,
or on the Land. The term “hazardous materials” shall mean “hazardous waste”,
“toxic substances” or other similar or related terms as defined or used from
time to time in the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the
Hazardous Materials Transportation Act, as amended (49 U.S.C. Sections 5101, et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C.
Sections 6901, et seq.) and regulations adopted thereunder.

(t)      Financial Disclosures.    The following documents have been provided or
will be provided to Purchaser by Seller as part of the Diligence Materials and
true, complete and correct in all material respects:

(i)       Detailed operating statements for Seller’s period of ownership of the
Property or any part thereof, which include profit and loss statements for the
Property and Business for such periods prepared by Seller in the ordinary course
of its business operations with respect to the Business and that have been
prepared in accordance with GAAP (other than the provision of notes thereof) and
present fairly, in all material respects, the operation results of the Business
for the periods covered by such income statements, subject to standard year-end
adjustments for any year to date income statements and financial notes and
qualifications to such statements;

(ii)      Current list of employees;

(iii)      Current rent rolls; and

(iv)      Current accounts receivable.

Purchaser acknowledges that Seller acquired the Facility on June 28, 2012 and
that the Diligence Materials may include certain financial statements, reports,
documents, investigations, etc. prepared by or on behalf of the prior owner of
the Property (“Prior Owner Diligence Materials”). Notwithstanding anything to
the contrary contained in this Agreement, Seller makes absolutely no
representations or warranties of any kind, express or implied, with respect to
any Prior Owner Diligence Materials, including without limitation, with respect
to the accuracy or completeness thereof.

 

-24-



--------------------------------------------------------------------------------

(u)      Taxes.    All Taxes which would be delinquent if unpaid at Closing will
be paid in full or prorated at Closing as part of the pro-rations pursuant to
Section 11; provided, however, that if any Taxes are payable in installments,
such representation and warranty shall apply only to such installments which
would be delinquent if unpaid at Closing. Seller has not received any written
notice for an audit or delinquency of any Taxes with respect to the Property or
any part thereof which has not been resolved or completed. There are no
outstanding unpaid municipal assessment notices against the Property or any part
thereof in a material amount. No Seller is currently contesting any Taxes with
respect to the Property or any part thereof. All state and local tax returns and
tax reports required to be filed by Seller with respect to the Property on or
before the date hereof have been timely filed with the appropriate governmental
agencies in all jurisdictions in which such returns and reports are required to
be filed, and all of such returns were true, correct and complete in all
material respects as filed. All state, and local income, franchise, sales, use,
property, excise, payroll and other taxes in material amounts (including
interest and penalties and including estimated tax installments where required
to be filed and paid) due from or with respect to the Property or any part
thereof prior to the date hereof have been fully paid, and appropriate accruals
have been made on the books of Seller for taxes not yet due and payable. All
taxes and other assessments and levies for material amounts which Seller is
required by law to withhold or to collect with respect to the Property have been
duly withheld and collected, and have been paid over to the proper governmental
authorities and agencies to the extent due and payable. There are no outstanding
or pending claims, deficiencies or assessments for taxes due and payable,
interest or penalties with respect to the Property or any part thereof by Seller
for any taxable period.

(v)      Purchase Rights.      There are no options or other agreements of any
kind, whereby any person other than Purchaser will have acquired or will have
any right to acquire title or interest to all or any portion of the Property,
and Seller has no knowledge of any purchase contracts, options or other
agreements of any kind, whereby any person will have acquired or will have any
right to acquire title or interest to all or any portion of the Property.

(w)      Construction Contracts.    Except as set forth on Schedule 10, there
are no outstanding contracts or agreements made by Seller for the construction
or repair of any Improvements, and Seller shall discharge and have released of
record or bonded all mechanic’s, builder’s or materialman’s liens, if any,
arising from any labor or materials furnished to the Land or the Improvements
prior to the Closing to the extent any such lien is not bonded over pursuant to
applicable law.

(x)       Insurance Policies.    Seller has not received written notice from any
insurance carrier of defects or inadequacies in the Property which, if
uncorrected, would result in a termination of insurance coverage or a material
increase in the premiums charged therefor.

(y)    Compliance with Of-Record Matters.      Seller has not received, nor
given, any written notice of any material violation of any recorded instrument
relating to the Property or any part thereof which has not been cured, dismissed
or waived.

All representations and warranties made by Seller in this Section 6 shall be
true and correct on the date made and their continued validity in all material
respects as of the Closing Date shall be a condition precedent to Purchaser’s
obligation to close the Transactions as set forth in Section 5(b)(iii) above.
All of the representations and warranties made by Seller in this Section 6 shall
and the indemnity set forth in Section 14 below shall survive Closing for a
period of twelve (12) months (the “Survival Period”). In any event, the
aggregate maximum liability of the entities comprising the Seller after Closing
for representations and indemnities that survive

 

-25-



--------------------------------------------------------------------------------

Closing shall be as follows: (i) Four Hundred Twenty-five Thousand and No/100
Dollars ($425,000.00) in the aggregate for the Property if the claim for breach
of a representation is made before the date on which the four (4) month
anniversary of the Closing Date occurs, (ii) Two Hundred Eighty-three Thousand
Three Hundred Thirty-three and 33/100 Dollars ($283,333.33) in the aggregate for
the Property if the claim for breach of a representation is made after the date
on which the four (4) month anniversary of the Closing Date occurs but before
the date on which the eight (8) month anniversary of the Closing Date occurs,
and (iii) One Hundred Forty-One Thousand Six Hundred Sixty-six and 67/100
Dollars ($141,666.67) in the aggregate for the Property if the claim for breach
of a representation is made after the date on which the eight (8) month
anniversary of the Closing Date occurs but before the date on which the twelve
(12) month anniversary of the Closing Date occurs (each such amount, the “Cap
Amount”); provided, however, each Seller’s liability for breach of any such
representation or warranty with respect to the Property shall be limited to
claims in excess of an aggregate amount of $50,000 and such Seller shall be
liable for all amounts up to the Cap Amount when the aggregate amount exceeds
such figure. Seller shall maintain its existence and shall maintain an aggregate
net worth of at least the Cap Amount throughout the Survival Period or if a
claim is made during such Survival Period such longer period until such claim is
finally resolved.

The phrases “to Seller’s Knowledge,” the “Knowledge of Seller and/or of its
Affiliates,” and similar terms used in this Agreement, shall mean in all cases
only the actual current Knowledge, after due inquiry into the status of the
Business and the Facility by communication solely with the with the appropriate
executive personnel of Seller’s property manager and Allie Downs of Capital
Health Group, LLC, of the following individuals (or any one of them): Kenneth R.
Assiran (the “Knowledge Parties”). In no event shall Purchaser be entitled to
assert any cause of action against any of the Knowledge Parties with respect to
this Agreement or any breach hereof, nor shall any of the Knowledge Parties have
any personal liability whatsoever for any matter under or related to this
Agreement.

7.      Covenants of Seller.

(a)      Operation of the Facility.    Subject to the terms of this Agreement,
Seller, during the term of this Agreement, shall, or shall cause its managers
to, carry on the business and operations of the Property, the Facility, and the
Business in substantially the same manner as heretofore carried on by it. Prior
to the Closing Date, Seller shall, or shall cause any of its managers to,
maintain (or replace with policies of like amounts) all existing insurance
policies insuring the Property and the operation of the Facility, and such
policies shall be on an occurrence basis, where applicable. Except for the items
listed in Section 3(b), Seller shall not remove, and shall prohibit its managers
from removing, any of the Personal Property from the Facility, unless Seller
replaces the same with like items that are of equal or better quality and
condition. Seller shall, and shall cause its manager to, maintain the
Consumables consistent with Seller’s and/or its manager’s past practices and
will replenish the same consistent with its past practices. Seller in all
material respects shall comply with the terms, conditions and requirements under
the Service Contracts, Commercial Leases, and Licenses and Permits, shall
continue to make all payments due thereunder prior to delinquency (whether or
not Purchaser shall assume the same), and shall cause its managers to do the
same. Seller shall complete all capital improvements and renovations to the
facilities in a good and workmanlike manner, and shall perform all maintenance
and repairs to the Real Property in the ordinary course of business and/or cause
its managers to do the same. Other than in the ordinary course of business at
the Property, no part of the Property, or any interest therein, will be sold or
otherwise transferred or encumbered without Purchaser’s prior written consent,
which approval

 

-26-



--------------------------------------------------------------------------------

shall not be unreasonably withheld, conditioned, or delayed. Without the prior
written approval of Purchaser, which approval shall not be unreasonably
withheld, conditioned or delayed, Seller shall not, and shall not permit its
managers to, enter into any new title encumbrance, make any material alterations
to the Property or remove or otherwise dispose of any material portion of the
Personalty, except in the ordinary course of business.

(b)      Service Contracts, Commercial Leases, and Licenses and Permits.

(i)      From the Effective Date until the Closing or earlier termination of
this Agreement, Seller shall not: (i) without Purchaser’s prior written consent
(which shall not be unreasonably withheld, conditioned, or delayed), extend,
amend, modify, renew, or terminate any Service Contracts, Commercial Lease, or
Licenses and Permits, except in the ordinary course of business; or (ii) without
Purchaser’s prior written consent (in its sole discretion), procure any new
contracts, leases, Residency Agreements or licenses and permits that would be
binding on Purchaser or the property after the Closing, except, in each
instance, in the ordinary course of business, or in the event that Seller is
required to act on an emergency basis to prevent material damages to the
Property or the operation of the Business. Seller shall provide to Purchaser
copies of any new contracts, leases, licenses and permits, and Residency
Agreements, and any terminations, amendments, extensions, renewals, or
modifications of existing Service Contracts, Commercial Leases, Licenses and
Permits, and Residency Agreements which Seller has entered into, or intends to
enter into, within two (2) business days thereof. Notwithstanding the foregoing,
from the Effective Date until the Closing or earlier termination of this
Agreement, should Seller enter into any such new contracts, leases, licenses and
permits, or residency agreements, whether in the ordinary course of business or
otherwise, or should Seller become aware of any contracts, leases, licenses and
permits, or Residency Agreements that were not previously disclosed to
Purchaser, Seller shall immediately disclose the same to Purchaser in writing,
and Purchaser shall have the right take an assignment of such contracts, leases,
licenses and permits, and residency agreements at Closing pursuant to the terms
of this Agreement. If Purchaser elects not to take an assignment of any such new
contracts, leases, or licenses and permits to which it has not granted its prior
consent or which were not entered into in the ordinary course of business, such
contracts, leases, and licenses and permits shall be deemed a retained liability
of Seller pursuant to Section 3(c) hereof.

(ii)      With respect to any persons whose consent is expressly required as a
condition to Seller’s assignment of the Service Contracts to Purchaser at
Closing, Seller covenants to employ diligent, commercially reasonable efforts to
obtain such consent(s) in writing (in a form reasonably acceptable to Purchaser)
and to deliver same to Purchaser prior to the Closing Date.

(iii)      Seller will deliver to Purchaser an updated rent roll no earlier than
five (5) Business Days prior to Closing signed by a representative of Seller
which shall replace Exhibit J for all purposes under this Agreement.

(c) Cooperation.      Seller, at no material out-of-pocket cost to the Seller,
shall cooperate with Purchaser in all commercially reasonable respects,
including by: (i) promptly executing and/or delivering necessary or desirable
applications and other information and documents to facilitate, as of the
Closing Date, the issuance to Purchaser or Purchaser’s designee of all Required
Governmental Approvals, including without limitation the transfer of all
Licenses and Permits and obtaining any new licenses and permits with respect to
any part of

 

-27-



--------------------------------------------------------------------------------

the Property; (ii) promptly notifying Purchaser of any communications to or from
any governmental agency with respect to matters that could reasonably be
expected to have a material adverse effect upon the Property, (iii) providing
written notice to any person under any Service Contracts, Commercial Leases,
Licenses and Permits, or Residency Agreements about, and effecting any required
registrations or filings with any governmental authority or other person
regarding, the change in ownership of the Property, and (iv) use commercially
reasonable efforts to take or cause to be taken, from the Effective Date until
the Closing Date or termination of this Agreement, all actions and to do or
cause to be done, all things necessary, proper or advisable to consummate the
Transactions.

(d)      Audit.    Seller, at no material out of pocket cost to Seller, shall
assist Purchaser in conducting and completing, no later than seventy-four
(74) days following the Closing Date, an audit of property-level financials for
the Property as specified by Rule 3-05 of Regulation S-X of the Securities Act
of 1933, as amended, and the Securities Exchange Act of 1934, as amended,
provided such audit shall be at the sole cost and expense of Purchaser. In
connection therewith, Seller agrees to obtain and provide to the auditors any
and all data and financial information in the possession of Seller which are
necessary or required by the auditors in connection with their preparation and
completion of the foregoing audit, which additional data and financial
information shall be true, correct and complete in all material respects to
Seller’s Knowledge. The rights and obligations of Seller and Purchaser under
this Section 7(d) shall survive the Closing; provided, however, that any
representation and warranty shall be subject to the Cap Amount and Survival
Period limitations in accordance with Section 6 above.

(e)      Disclosure of Confidential Information.    Seller and Purchaser
acknowledge and agree that the existence of this Agreement, the terms of this
Agreement and any other information disclosed in the Diligence Materials,
Purchaser Commissioned Reports, or any other documents, materials, data, or
other information with respect to any part of the Property which is not
generally known to the public shall be confidential. Nothing herein shall
restrict or limit Seller from communicating with tenants, lenders, contract
parties, owners’ associations, or government officials or bodies in connection
with obtaining estoppels or other required consents or approvals, as may be
reasonably necessary to consummate the transactions contemplated under this
Agreement, or Purchaser from contacting Seller’s company officials, property
engineers and architects, and other third-party consultants assisting Purchaser
in its investigation of the Property, the Facility and the Business, subject to
Section 4(d)(ii). Nothing herein shall restrict or limit Seller from
communicating the existence and progress of the transactions contemplated by
this Agreement to their lenders.

(f)      Estoppel Certificates.    Seller shall obtain estoppel certificates and
deliver the same to Purchaser as of or prior to the Closing Date, from any third
party reasonably required by Purchaser as a result of its due diligence review
of the Title Commitments, Commercial Leases and Service Contracts (the
“Third-Party Estoppels”) provided such request is made no later than ten
(10) Business Days prior to the Due Diligence Deadline, in forms reasonably
satisfactory to Purchaser, in each case only with respect to such matters of
record, equipment leases, and/or Service Contracts that are material to the
operations of the Property, the Facility or the Business as currently operated
by the Seller. Breach of this provision due to a third party’s failure to give
estoppels shall not be a default by Seller, but only give the Purchaser a right
to terminate this Agreement and receive a return of the Deposit.

(g)       Exclusivity.    So long as Seller or Purchaser have not terminated
this Agreement, the Seller covenants and agrees to refrain from making,
accepting, encouraging, or soliciting or otherwise pursuing any other offer or
proposal or agreement regarding the sale of the Property or any portion thereof
or any interest therein, and will deal exclusively with Purchaser in good faith
toward the completion of the Transactions unless this Agreement shall be
terminated as provided herein.

 

-28-



--------------------------------------------------------------------------------

(h)      Non-Compete».    Seller agrees that, for a period of three (3) years
after the Closing, Seller shall not, and shall not cause or permit any of its
Affiliates (each, a “Covered Person”), to engage directly or indirectly, in any
capacity, in any activities that Compete with the business of developing,
owning, operating, leasing or managing an assisted living facility, independent
living facility or memory care facility within three (3) miles of the Facility.
For purposes of this provision, “Compete” means (i) to participate or engage in,
or bid for or otherwise pursue a business, whether as a principal, sole
proprietor, partner, majority stockholder, or agent of, or consultant for, any
person or in any other capacity, or (ii) to, directly or indirectly, have any
ownership interest in any person or business which conducts, facilitates,
participates or engages in, or bids for or otherwise pursues a business, whether
as a principal, sole proprietor, partner, majority stockholder, or agent of, or
consultant to or manager for, any person or in any other capacity.
Notwithstanding the foregoing, this Section 7(h) shall not apply to or in any
way prohibit or restrict (A) any existing ownership interests or operations of a
Covered Person as of the day of Closing; (B) investments in entities that own
five (5) or more facilities; (C) investments in securities, bank debts,
mortgages, or other publicly traded or privately placed shares of stock, debt or
other interests; (D) loans or equity investments made by Capital Funding Group,
Inc., CFG Community Bank, Capital Funding, LLC, Capital Finance, LLC, Capital
Lending and Mortgage Group, LLC, Capital Hospital Finance Group, LLC, Akard
Street Partners, L.P., or their respective Affiliates (but specifically
excluding Capital Health Holdings, L.P. and any of its subsidiaries). The
parties recognize and acknowledge that a breach of this Section 7(h) by Seller
or any of its Affiliates will cause irreparable and material loss and damage to
Purchaser and hereby consent to the granting by any court of competent
jurisdiction of an injunction or other equitable relief, without the necessity
of posting a bond, cash or otherwise, and without the necessity of actual
monetary loss being proved or Purchaser’s establishing the inadequacy of any
remedy at law, and order that the breach or threatened breach of such provisions
may be effectively restrained. The provisions of this Section 7(h) shall
expressly survive the Closing.

(i)      Non-Solicitation».    Seller agrees not to directly or indirectly
solicit or divert any employee or resident of the Business or the Facility to
the detriment of Purchaser. The parties recognize and acknowledge that a breach
of this Section 7(i) by Seller or any of its Affiliates (other than CHG
Management) will cause irreparable and material loss and damage to Purchaser and
hereby consent to the granting by any court of competent jurisdiction of an
injunction or other equitable relief, without the necessity of posting a bond,
cash or otherwise, and without the necessity of actual monetary loss being
proved or Purchaser’s establishing the inadequacy of any remedy at law, and
order that the breach or threatened breach of such provisions may be effectively
restrained. The provisions of this Section 7(i) shall expressly survive the
Closing for a period of three (3) years following the Closing Date.

(j)      Employees.    As applicable, Seller will comply with the WARN Act,
COBRA, or any similar federal, state or local legislation with respect to any
Employees terminated by Seller in connection with this transaction. It is
expressly understood and agreed that Purchaser is not and shall not be
responsible or liable, directly or indirectly, for payment of any benefits,
severance liability, compensation, pay or other obligations, of whatever nature,
due or alleged to be due to any Employee of Seller attributable to any time
period up to, upon and after Closing unless otherwise set forth herein.

 

-29-



--------------------------------------------------------------------------------

8.      Certain Representations and Warranties of Purchaser.    Purchaser hereby
represents and warrants to Seller as follows:

(a)      This Agreement has been duly authorized, executed and delivered by
Purchaser and is the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms.

(b)      The execution and delivery of this Agreement by Purchaser does not
violate any provision of any governance document, agreement or judicial order to
which Purchaser is a party or to which Purchaser is subject.

(c) Purchaser has full power and authority to execute and deliver this
Agreement, and prior to Closing, the Purchaser shall have the full power and
authority to enter into all other documents to be executed and delivered by
Purchaser pursuant to this Agreement and to perform all obligations of Purchaser
arising under this Agreement and each of such documents.

(d)      All the documents to be delivered by Purchaser at Closing will, at
Closing, be duly authorized, executed, and delivered by Purchaser (and/or, if
applicable, its Affiliates), will be the legal, valid and binding obligations of
Purchaser (and/or, if applicable, its Affiliates), and be enforceable against
Purchaser (and/or, if applicable, its Affiliates) in accordance with their
respective terms, and the execution and delivery thereof will not violate any
provision of any governance document, agreement or judicial order to which
Purchaser (and/or, if applicable, its Affiliates) is a party or, to the best of
Purchaser’s Knowledge, to which the Property is subject.

(e)      Purchaser is not required to obtain the consent of any person or entity
to the Transactions hereby contemplated.

All representations and warranties made by Purchaser in this Section 8 shall be
true and correct on the date made and their continued validity as to any
material fact as of the Closing Date shall be a condition precedent to Seller’s
obligation to close the Transactions hereby contemplated.

9.      Closing.

(a)      Closing Date.    The closing of the sale of the Property (“Closing”)
shall take place at 1:00 p.m. (New York time) at the office of Escrow Agent or
at another place mutually agreed upon by the parties, or by mail, on the
fifteenth (15th) day after the Due Diligence Deadline (“Closing Date”), but in
no event later than December 28, 2012 (the “Outside Closing Date”), or such
earlier date as to which the parties have mutually agreed. Notwithstanding the
foregoing, Purchaser shall have the right, acting in its sole and absolute
discretion, to extend the Closing Date to the thirtieth (30th) day following the
expiration of the Due Diligence Deadline, but in no event later than the Outside
Closing Date, upon at least three (3) Business Days’ prior written notice to the
Seller. For the purpose of allocating revenue and expense, the parties agree
that 11:59:59 p.m. (New York time) on the day of Closing shall be the Cut-Off
Time (as defined below). The parties shall not attend the Closing in person and
shall close the transaction contemplated by this Agreement through escrow with
Escrow Agent pursuant to written closing escrow instructions, which instructions
shall be reasonably satisfactory to Seller and Purchaser, and shall be
consistent with the terms hereof.

 

-30-



--------------------------------------------------------------------------------

 (b)      Post-Closing Cooperation.  Each party shall at any time and from time
to time after the Closing execute, acknowledge where required, and deliver such
further instruments and documents and take such other action as may be
reasonably requested by the other party in order to carry out the purposes of
this Agreement, in each event subject to the limitations on survival and
liability set forth in this Agreement.

10.    Closing Documents.

 (a)      Seller Closing Documents.  At the Closing, Seller shall execute and
deliver, or cause to be executed and delivered, to Purchaser or Purchaser’s
Designee the following documents (“Seller’s Closing Deliveries”):

(i)      With respect to the Real Property comprising the Property, a separate
deed substantially in the form of Exhibit C in favor of Purchaser, or at the
written request of Purchaser, Purchaser’s Designee, conveying the Real Property
to Purchaser or Purchaser’s Designee in accordance with Section 2(d) hereof (the
“Deed”);

(ii)      Affidavits, indemnities, and other similar instruments as are
reasonably required by the Title Company for the satisfaction of Internal
Revenue Service disclosure and reporting requirements relating to Form 1099B and
any similar state tax requirements. All such affidavits, indemnities and similar
instruments shall be in form and substance reasonably satisfactory to the Title
Company;

(iii)     A certification of non-foreign status substantially in the form of
Exhibit E;

(iv)      All documents necessary to transfer title to all vehicles and
equipment owned by Seller, or to assign and assume vehicle and equipment leases
to the extent assumed by Purchaser;

(v)      A certification of Seller in form reasonably satisfactory to Purchaser,
containing an updated rent roll for the Property and certifying that all of the
representations and warranties of Seller contained in this Agreement remain true
and correct as of the Closing Date (except as such representations and
warranties may be modified to reflect changes in accordance with
Section 5(b)(iii);

(vi)      A document terminating the Operating Lease as of the Closing;

(vii)      A Bill of Sale and General Assignment substantially in the form of
Exhibit M attached hereto for each Facility transferring the Personal Property
and fixtures to Purchaser or Purchaser’s Designee;

(viii)     An assignment from Operating of the applicable Residency Agreements,
the Commercial Leases and Licenses and Permits, for each Facility substantially
in the form of Exhibit L attached hereto;

(ix)      If Purchaser assumes any Service Contracts, an Assignment of Service
Contracts substantially in the form attached hereto as Exhibit F executed by the
applicable Seller;

 

-31-



--------------------------------------------------------------------------------

(x)       An Assignment of Intellectual Property substantially in the form
attached hereto as Exhibit N executed by Seller;

(xi)      Seller’s Certification of Exemption from Withholding Upon Disposition
of Maryland Real Estate Affidavit of Residence or Principal Residence;

(xii)      Interim Licensure Arrangements (as applicable);

(xiii)     A standard owner’s affidavit in the form attached hereto as Exhibit
P, and such other documents as may be customarily required by the Title Company
to complete the Transactions.

(xiv)     Any other documentation reasonably required to consummate the
Transactions;

(xv)      A statement showing all closing prorations and charges (the “Closing
Statement”);

(xvi)     Any transfer tax declarations or other documents required under
applicable law in connection with the conveyance of the Property.

(xvii)    Such resolutions and incumbency certificates as required to evidence
the capacity and authority of any person signing on behalf of Seller.

(xviii)   Executed written notices, to be delivered post-Closing, from Seller to
each tenant under the Commercial Leases and each resident under the Residency
Agreements advising such tenants and residents of the Transaction.

(xix)     On the Closing Date, (1) originals, or copies if originals are not
available, of all Commercial Leases and Residency Agreements shall be available
at the Facility; and (2) in addition, to the extent the foregoing have not
heretofore been delivered to Purchaser, Seller shall cause to be delivered to
Purchaser or left at the Facility: (i) any plans and specifications for the
Improvements in Seller’s possession or control; (ii) all unexpired warranties
and guarantees which Seller has received in connection with any work or services
performed with respect to, or equipment installed in, the Improvements;
(iii) originals, or copies if originals are not available, of all Service
Contracts that will be assigned to Purchaser and remain in effect after Closing;
(v) copies of all Licenses and Permits that will be assigned to Purchaser;
(vi) copies of all Books and Records, whether kept in paper or electronic form;
(vii) duplicates of all keys and lock combinations relating to the Property and
(viii) copies of all other materials in the possession or control of the Seller
that are necessary for the continuity of Business, together with all files.

(xx)      The Yield Guaranty and Escrow Agreement.

(xxi)     Possession of the Real Property, free and clear of all parties in
possession, except tenants in possession pursuant to Commercial Leases and
Residency Agreements and the Permitted Exceptions, and duplicates of or access
information for all keys, codes and other security devices relating to the
Improvements and Land.

 

-32-



--------------------------------------------------------------------------------

(b)      Purchaser Closing Documents.  At the Closing, Purchaser shall execute
and deliver, or cause to be executed and delivered, to Seller the following
documents (the “Purchaser’s Closing Deliveries”):

(i)      A counterpart of each of the documents and instruments to be delivered
by Seller under Section 10(a) which require execution by Purchaser.

(ii)      Documentation to establish to Seller’s reasonable satisfaction the due
authorization of Purchaser’s execution of all documents contemplated by this
Agreement.

(iii)     Interim Licensure Arrangements (as applicable).

(iv)      The Yield Guaranty and Escrow Agreement.

(v)       Any other documentation reasonably required to consummate the
transaction contemplated by this Agreement.

(c)      Amounts to be Paid at Closing. At the Closing, Purchaser shall deposit
with Escrow Agent and will direct Escrow Agent to deliver to Seller, by
federally insured wire transfer, the total amount of the Purchase Price, any
amounts due under Section 11 and any sales and other taxes in accordance with
Section 12(b).

(d)      Further Assurances. Seller and Purchaser shall, at the Closing, and
from time to time thereafter, upon request, execute such additional documents as
are reasonably necessary in order to convey, assign and transfer the Property
pursuant to this Agreement and otherwise complete the Transactions, provided
that such documents are consistent with the terms of this Agreement, and do not
increase Seller’s or Purchaser’s obligations hereunder or subject Seller or
Purchaser to additional liability not otherwise contemplated by this Agreement.
Additionally, if this Agreement is terminated, either party may request from
time to time thereafter confirmation of such termination from the other party,
upon which request, the non-requesting party shall promptly confirm to the
requesting party in writing (by a recordable instrument if requested by the
requesting party) that this Agreement has been terminated.

(e)      Employees. Except as expressly set forth herein, Seller shall terminate
all employees of the Property, the Business, or any part thereof on the Closing
Date. With respect to wages and benefits of employees, Seller shall be solely
responsible for all wages, salaries, bonuses, employment taxes, withholding
taxes, and all accrued vacation days, sick days and personal days accruing prior
to the Closing Date. Purchaser shall never be or be deemed the employer of any
employee of Seller and shall not be liable to any such employees for any wages,
salaries, bonuses, vacation days, sick days or personal days in which said
employees may have acquired an accrued or vested right by virtue of their
employment. Each Seller shall and hereby agrees to indemnify, save, defend, pay,
insure and hold Purchaser harmless from and against any Liability for any
violation, actual or alleged, or claim by any Employee, or by any third party,
of the WARN Act or any similar local, state, or federal statute of law relating
to the Transactions. Each Seller shall remain liable for and hereby agrees to
indemnify, save, defend, pay, insure and hold Purchaser harmless from and
against any Liability arising out of or relating to medical, pension, welfare
benefits, other employee benefits or other fringe benefits (hereinafter
collectively referred to as “benefits”) due to employees under plans in which
employees of the Business participate accruing on or prior to Closing regardless
of whether such claim is made prior to or after Closing, and all payments due on
the plans providing such benefits. Each Seller shall also remain responsible for
and hereby agrees to indemnify, save,

 

-33-



--------------------------------------------------------------------------------

defend, pay, insure and hold Purchaser harmless from and against any loss, cost,
damage, claims, expense or Liability arising out of or relating to any Seller’s
failure to pay (a) any employee of the Business’ wages, salary, bonuses,
employment taxes, accrued vacation pay, sick days and personal days, and
withholding taxes, (b) benefits, whenever due, provided under plans in which
Employees of the Businesses participate, and (c) liability under Section 4980B,
Part 6 of Title I of ERISA or Title IV of ERISA.

11.    Prorations and Adjustments.

 (a)      The following items shall be prorated and adjusted between Seller and
Purchaser as of 11:59:59 p.m. (New York time) on the day of the Closing (the
“Cut-Off Time”), except as otherwise specified:

(i)      all income and revenue from the Facility including, without limitation,
all resident payments and prepaid amounts relating to Residency Agreements and
Commercial Leases (uncollected rents and other uncollected revenue shall not be
adjusted at Closing and shall be subject to the provisions of Section 11(b)
below). Purchaser shall receive a credit for all security deposits which are not
transferred by Seller to Purchaser. Purchaser shall not receive a credit for any
security deposits held by Seller which are transferred to Purchaser at Closing;

(ii)      water, electricity, gas, sewer, and other utility charges (excluding
telephone) and deposits with utility companies to the extent such deposits are
assignable and are assigned to Purchaser. The Parties shall use commercially
reasonable efforts to obtain readings for all utilities as of the Cut-Off Time.
If readings cannot be obtained as of the Cut-Off Time, the cost of such
utilities shall be prorated between Sellers and Purchaser by estimating such
cost on the basis of the most recent bill for such services, with a post-closing
reconciliation of amounts owed promptly after final amounts are determined.
Sellers shall receive a credit for all deposits transferred to Purchaser or
which remain on deposit for the benefit of Purchaser with respect to such
utility contracts;

(iii)     real estate taxes for the Property for the fiscal year in which
Closing occurs based on the most recently ascertainable taxes for the Real
Property with a post-closing reconciliation of amounts owed promptly after final
tax amounts are determined;

(iv)      amounts payable under the Service Contracts and the equipment and
automobile leases to be assumed by the Purchaser, and any deposits made by
Seller under Licenses and Permits; and

(v)      any other expenses normal to the operation and maintenance of the
Property, and all installments of special assessments payable after the Closing,
shall be paid exclusively by Purchaser.

 (b)      On the date of the Closing, the amount of prorations and adjustments
as aforesaid shall be determined or estimated to the extent practicable, and
monetary adjustment shall be made between Seller and Purchaser. If any
prorations or adjustments are based on estimates as of Closing, when the amount
of such costs, expenses, charges or amounts upon which such prorations or
adjustments are finally known, Seller and Purchaser shall make a recalculation
of the apportionment of the same, and Seller or Purchaser, as the case may be,
shall make an appropriate payment to the other based on such recalculation,
provided such adjustment is claimed by such party within ninety (90) days after
the Closing Date. Subject to

 

-34-



--------------------------------------------------------------------------------

the prorations to be made pursuant to this Section 11(b), if any resident sends
payments to Seller after the Closing, Seller shall promptly deliver such payment
to Purchaser. As soon as reasonably practicable following the Closing Date, but
not more than ten (10) days following the Closing Date, Seller shall provide
Purchaser with a schedule of all unpaid accounts receivable relating to the
period prior to the Closing Date. Seller shall have the right to pursue such
delinquent amounts following the Closing; provided that Seller shall not have
the right to cause any eviction or to terminate any Residency Agreement or
Commercial Lease following the Closing on account of any such delinquent amounts
and with respect to private payment amounts due, such collection efforts shall
cease after the date that is six (6) months after the Closing Date (but there
shall be no prohibition with respect to Seller’s rights to pursue government
receivables and reimbursements). Purchaser shall invoice residents for such
unpaid accounts receivable in the ordinary course of business. Other than
invoicing such past due amounts in accordance with Purchaser’s customary
practice, Purchaser shall have no obligation to pursue any such delinquent
amounts. To the extent such delinquent rents and other amounts are collected by
Purchaser, Purchaser may deduct from the amount owed to Seller an amount equal
to the attorneys’ fees and other reasonable costs of collection and out of
pocket costs actually incurred by Purchaser in collecting such rents, as well as
any other amounts due to Purchaser. Subject to the foregoing sentence, any rent
or other payment collected after the Closing from any resident which owed a
payment that was delinquent as of the Closing Date shall be applied first to
Purchaser’s unpaid monetary obligations with respect to any periods from and
after the Closing Date through the end of the month in which such payment is
made, in such order as Purchaser may elect, until such monetary obligations have
been paid in full; any remaining amount of such payment shall be paid over to
Seller, for application against Seller’s delinquent monetary obligations with
respect to any periods before the Closing Date, in such order as Seller may
elect, until such delinquent monetary obligations have been paid in full, and
any remaining amount of such payment shall be retained by Purchaser for
application against Purchaser’s future obligations. In addition, in calculating
the prorations pursuant to this Section 11(b), Seller shall receive a credit in
the amount of any utility, municipality or other deposits relating to the
Property made by Seller and which are assigned to Purchaser at the Closing.
Seller shall be entitled to a refund from the utility or the municipality of any
such deposits not assigned to Purchaser.

(c)      If any refund of real property taxes regarding any of the Property is
made after the date of the Closing for a period prior to the Closing, after
deducting Purchaser’s reasonable out-of-pocket costs, if any, in obtaining such
refund, the amount of such refund that is on account of the period prior to
Closing shall be paid to Seller or as Seller directs. The balance, if any, of
such refund that is on account of the period following Closing shall be paid to
Purchaser. In addition, to the extent any income relating to the period prior to
the Closing Date is paid to Purchaser, Purchaser shall promptly notify Seller
and remit such amount as directed by Seller, to the extent Seller is entitled to
the same pursuant to the terms of this Agreement.

(d)      At Closing, Seller shall transfer the following sums or give Purchaser
a credit against the Purchase Price in the amount of all (i) Accrued Employee
Benefits for any Hired Employees accruing prior to the Closing Date (which
amounts may be assigned to Seller’s property manager); (ii) security deposits
(together with any interest earned thereon or otherwise due to the residents
under the terms of any residency agreement or applicable law); and (iii) last
months’ rents, and other prepaid rent or fees (together with any interest earned
thereon or otherwise due to the residents under the terms of any residency
agreements or applicable law).

(e)      Any party hereto shall be entitled to a post-Closing adjustment for any
incorrect proration or adjustment or if information was not available prior to
or on the Closing Date to finalize any proration, provided such adjustment is
claimed by such party within ninety (90) days after the Closing Date. The
provisions of this Section 11(e) shall survive Closing or termination of this
Agreement.

 

-35-



--------------------------------------------------------------------------------

12.    Closing Costs.

 (a)      Seller shall be responsible for the payment of: (i) the fees and costs
of Seller’s counsel and investment advisors representing it in connection with
the Transactions, (ii) all fees, costs and expenses in connection with the
prepayment and discharge of the financing documents that encumber the Property;
(iii) fifty percent (50%) of the fees payable to, and incurred by, Escrow Agent
hereunder; and (iv) all recording fees for documents recorded to remove
encumbrances on or prior to Closing; and

 (b)      Purchaser shall be responsible for the payment of (i) the fees and
costs of Purchaser’s counsel and investment advisors representing it in
connection with the Transactions; (ii) the base premium and search fees for the
Title Insurance Policies, together with the entire cost of any endorsements and
extended coverage title insurance that Purchaser elects or is required to
purchase; (iii) survey costs, environmental inspection costs and all due
diligence costs and expenses; (iv) all recording fees (except with respect to
documents recorded to remove encumbrances on or prior to Closing); (v) all
intangibles taxes on the mortgages to be placed upon the Property by Purchaser’s
lender and all other fees, costs and expenses incurred by Purchaser in
connection with the Transactions, not specifically provided for herein;
(vi) sales taxes relating to the transfer of vehicles and other Personalty; and
(vii) fifty percent (50%) of the fees payable to, and incurred by, Escrow Agent
hereunder.

 (c)      Notwithstanding Sections 12(a) and (b), Seller and Purchaser shall
each pay one-half (1/2) of all real property transfer and/or recordation taxes
imposed by the applicable governmental authorities by reason of the transfer of
the Facility (“Transfer Taxes”).

13.    Default; Remedies.

 (a)      Purchaser Default. If, at any time prior to Closing, Purchaser fails
to perform in any material respect any of its covenants or obligations under
this Agreement which breach or default is not caused in whole or in part by a
Seller’s Default (and, if such failure is other than a failure to deliver
Purchaser’s Closing Deliveries, Purchaser fails to cure such condition failure
within fifteen (15) days after written notice of such failure is delivered by
Seller to Purchaser) (a “Purchaser’s Default”), and no material Seller’s Default
has occurred which remains uncured, then Seller may elect, as its sole and
exclusive remedy, to (a) terminate this Agreement by providing written notice to
Purchaser and Escrow Agent, or (b) waive such Purchaser’s Default and proceed to
Closing without any reduction in or setoff against the Purchase Price. The
parties hereto agree that the damages that Seller will sustain as a result of
such default will be substantial but will be difficult to ascertain.
Accordingly, the parties agree that in the event that Seller shall elect to
terminate this Agreement as a result of such default, Escrow Agent is hereby
directed to pay the Deposit to Seller, who shall retain the Deposit as and for
its liquidated damages and sole remedy hereunder, in which event this Agreement
shall be null and void and of no further force or effect except for those
provisions expressly stated to survive the termination of this Agreement. Seller
hereby waives all other rights and remedies that it might have, including but
not limited to, the right to sue for damages in the event of a Purchaser’s
Default; provided, however, that nothing herein shall limit the Seller’s rights
under any surviving indemnities set forth in this Agreement.

 

-36-



--------------------------------------------------------------------------------

(b)      Seller Default.  If, at or any time prior to Closing, Seller fails to
perform in any material respect any of its covenants or obligations under this
Agreement, which breach or default is not caused in whole or in part by a
Purchaser’s Default under this Agreement (and, if such failure is other than a
failure to deliver Seller’s Closing Deliveries, Seller fails to cure such
condition failure within fifteen (15) days, after written notice of such failure
is delivered by Purchaser to Seller) (a “Seller’s Default”), and no material
Purchaser’s Default has occurred which remains uncured, then Purchaser may
elect, as its sole and exclusive remedy, to (a) terminate this Agreement by
providing written notice to Seller, in which case the Deposit shall be refunded
to Purchaser, and Seller shall reimburse Purchaser for all reasonable, actual,
third party out-of-pocket expenses incurred by Purchaser in connection with the
Transactions contemplated by this Agreement and the Related Agreements, but in
no event to exceed the Purchaser’s Out Of Pocket Cost Cap, and the Parties shall
have no further rights or obligations under this Agreement, except those which
expressly survive such termination, or (b) waive such default and proceed to
Closing without any reduction in or setoff against the Purchase Price, or
(c) obtain a court order for specific performance, provided that such action for
specific performance is commenced within thirty (30) days after the then
scheduled Closing Date. Notwithstanding the foregoing or any other provision of
this Agreement, to the extent that the reasonable, actual, third party
out-of-pocket expenses and costs that Purchaser has incurred in connection with
the Transactions or the Related Agreements are paid by one or more Related
Property Sellers, Purchaser shall have no entitlement under this Agreement to
additional reimbursement from Seller for such expenses.

14.    Survival; Indemnification.

 (a)      Survival.  None of the terms and conditions of this Agreement shall
survive the Closing or earlier termination of this Agreement unless otherwise
expressly set forth herein.

 (b)      Indemnification.

(i)      Indemnification by Seller.  Subject to the Cap Amount and Survival
Period set forth in Section 6, in this Section 14, and any other express
provision of this Agreement, Seller shall indemnify, save, insure, pay, defend
and hold harmless Purchaser’s Indemnitees from and against any Indemnification
Loss incurred by any Purchaser’s Indemnitee to the extent resulting from any
breach of any representation or warranty of Seller in Section 6 this Agreement.

(ii)      Indemnification by Purchaser.  Subject to the limitations set forth in
this Section 14 and any other express provision of this Agreement, Purchaser
shall indemnify, save, pay, insure, defend and hold harmless Seller’s
Indemnitees from and against any Indemnification Loss incurred by Seller’s
Indemnitees to the extent resulting from any breach of any representation or
warranty of Purchaser in Section 8 of this Agreement.

(iii)      Indemnification Procedure. Notice of Indemnification Claim.  If any
of Seller’s Indemnitees or Purchaser’s Indemnitees (as the case may be) (each,
an “Indemnitee”) is entitled to defense or indemnification under any other
provision in this Agreement (each, an “Indemnification Claim”), the Party
required to provide defense indemnification to such Indemnitee (the
“Indemnitor”) shall not be obligated to save, pay, insure, defend, indemnify,
and hold harmless such Indemnitee unless and until such Indemnitee provides
written notice to such Indemnitor promptly after such Indemnitee has actual
knowledge of any facts or circumstances on which such Indemnification Claim is
based or a Third-Party Claim is made on which such Indemnification Claim is
based, describing in reasonable detail such facts and circumstances or
Third-Party Claim with respect to such Indemnification Claim.

 

-37-



--------------------------------------------------------------------------------

(iv)      Resolution of Indemnification Claim Not Involving Third-Party
Claim.  If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.

(v)      Resolution of Indemnification Claim Involving Third-Party Claim.  If
the Indemnification Claim involves a Third-Party Claim, the Indemnitor shall
have the right (but not the obligation) to assume the defense of such
Third-Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third-Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company, in which case Indemnitee
shall have no such approval rights), (ii) the Indemnitee, at its cost and
expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor. The Indemnitee shall
not enter into any settlement agreement with respect to the Indemnification
Claim, without the Indemnitor’s prior written consent. If the Indemnitor elects
not to assume the defense of such Third-Party Claim, the Indemnitee shall have
the right to retain the defense of such Third-Party Claim and shall use good
faith efforts consistent with prudent business judgment to defend such
Third-Party Claim in an effective and cost-efficient manner.

(vi)      Accrual of Indemnification Obligation.  Notwithstanding anything to
the contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim if the
claim for breach of a representation (i) does not involve a Third-Party Claim
but is disputed by Indemnitor, until such time as such dispute is resolved by
written agreement or by a final, non-appealable order of a court of competent
jurisdiction or (ii) which involves a Third-Party Claim, until such time as such
Third-Party Claim is concluded, including any appeals with respect thereto in
the case of a claim in litigation.

(vii)     Exclusive Remedy for Indemnification Loss.  The indemnification
provisions in this Section 14(b) shall be the sole and exclusive remedy of any
Indemnitee with respect to any claim for Indemnification Loss arising from or in
connection with this Agreement.

(viii)    Fee Title Representation Matters.  Notwithstanding anything contained
herein to the contrary, Purchaser shall have no right to indemnification with
respect to the Fee Title Representation unless Purchaser has used commercially
reasonable efforts to recover any amounts that Purchaser may be entitled to
under its owner’s policy of title insurance as a result of the inaccuracy of the
Fee Title Representation. In the event that Purchaser notifies Seller of any
potential claim relating to any breach of the Fee Title Representation prior to
the expiration of the Survival Period, the failure of Purchaser to file any
claim against Seller prior to the expiration of the Survival Period shall not
relieve Seller of any liability hereunder, provided that Purchaser uses
(i) commercially reasonable efforts to diligently pursue its claims under its
owner’s policy of title insurance, and (ii) files any claim relating to the Fee
Title Representation within three (3) months of its cessation of use of
commercially reasonable efforts to diligently pursue its claims under its
owner’s policy of title insurance.

 

-38-



--------------------------------------------------------------------------------

(ix)      Escrow Hold-Back.  An amount equal to the sum of the Cap Amount shall
be withheld from the Purchase Price by Escrow Agent at Closing pursuant to an
escrow holdback agreement, the form of which shall be negotiated by Seller and
Purchaser during the first ten (10) Business Days of the Due Diligence Period
(the “Escrow Holdback Amount”). Such escrow holdback agreement shall
specifically provide that applicable portions of the Escrow Holdback Amount
shall be released to Seller from time to time as and when the Cap Amount is
reduced pursuant to Section 6 hereof, so that the amount held in escrow shall
always be equal to, but not greater than, the Cap Amount at any given time. The
Escrow Holdback Amount shall serve as security for Seller’s indemnification
obligations hereunder.

15.      Broker.  Seller and Purchaser represent to each other that neither
party has dealt with any broker or real estate consultant in connection with the
Transactions contemplated by this Agreement. Notwithstanding the foregoing,
Seller and Purchaser acknowledge that Seller has engaged Stifel, Nicolaus &
Company, Incorporated (“SN”) as its investment advisor and the Seller shall pay
the fees due to SN in accordance with a separate agreement between Seller and
SN. Seller and Purchaser shall indemnify and hold the other free and harmless
from and against any liabilities, damages, costs or expenses (including, but not
limited to, reasonable attorneys’ fees and disbursements) suffered by the
indemnified party arising from a misrepresentation or a breach of any covenant
made by the indemnifying party pursuant to this Section 15. The provisions of
this Section 15 shall survive the Closing or termination of this Agreement.

16.      Risk of Loss.

(a)     Condemnation.

(i)      If, at any time prior to the Closing Date, all or a Substantial Portion
of one or more of the Property or a Related Property shall be taken in the
exercise of the power of condemnation or eminent domain by any sovereign,
municipality or other public or private authority or shall be the subject of a
duly noticed hearing held by any such authority relating to a pending taking in
the exercise of the power of condemnation or eminent domain (a “Taking”), then
Purchaser may cancel this Agreement by written notice given to Seller within ten
(10) days after receipt of notice from Seller of such Taking, in which event
this Agreement shall be deemed cancelled and of no force and effect, Purchaser
shall be entitled to recover the Deposit, and neither party shall have any
further obligations or liabilities against or to the other except for those
provisions expressly stated to survive the termination of this Agreement. In the
case of a Taking of less than a Substantial Portion of each Property or a
Related Property, or if Purchaser does not elect to terminate this Agreement in
the case of a Taking of all or a Substantial Portion of a Property or a Related
Property, as provided for above, then this Agreement shall remain in full force
and effect and on the Closing either (A) Purchaser shall be entitled to any
condemnation award to be granted and Seller shall assign all of its right, title
and interest to such award to Purchaser, less such sums, if any, actually and
reasonably expended by Seller to prosecute such claim and restore the Property,
or (B) if such award shall have been paid to Seller, the Purchase Price shall be
reduced by the amount thereof, less such sums, if any, actually and reasonably
expended by Seller to prosecute such claim and restore the Property. Seller
agrees to deliver promptly after receipt thereof any and all written notices of
a Taking received by Seller after the date hereof.

(ii)      As used herein, a Taking of a “Substantial Portion” of the Property or
a Related Property shall mean a Taking which impairs the Property or any of the
Related Properties by an amount greater than One Million and No/100 Dollars
($1,000,000.00) with respect to such Property or Related Property.

 

-39-



--------------------------------------------------------------------------------

 (b)      Destruction or Damage.    In the event that one or more of the
Property or a Related Property, or any part thereof, shall be damaged or
destroyed by fire or any other casualty (“Casualty”) prior to the Closing Date,
Seller shall give Purchaser prompt written notice of such event together with an
estimate of the cost and time to restore prepared by an independent insurance
examiner or engineer selected by Seller and reasonably satisfactory to
Purchaser. If the Casualty will require more than One Million and No/100 Dollars
($1,000,000.00) to repair or restore a Property or Related Property (a “Casualty
Termination Event”), Purchaser may cancel this Agreement by notice to Seller
within ten (10) days after receipt of notice from Seller specifying the Casualty
Termination Event, in which event this Agreement shall be deemed terminated and
of no force and effect, Purchaser shall be entitled to recover the Deposit, and
neither party shall have any further rights or liabilities against or to the
other except for those provisions expressly stated to survive the termination of
this Agreement. If there is no Casualty Termination Event or if Purchaser does
not timely elect to cancel the Agreement in the event of a Casualty Termination
Event, this Agreement shall remain in full force and effect and Purchaser shall
be entitled to any insurance proceeds payable to Seller on account of such
Casualty as well as the amount of any policy deductibles applicable to Seller’s
insurance, less such sums, if any, as shall have been actually and reasonably
incurred by Seller or expended by Seller in connection with the repair or
restoration of such Casualty or the prosecution of such claim.

17.    Limited Warranties; Disclaimer.

 (a)      LIMITED WARRANTIES.    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 17, THE PURCHASE, SALE AND CONVEYANCE OF THE PROPERTY
SHALL BE MADE WITH THE LIMITED WARRANTIES FROM SELLER TO PURCHASER CONTAINED IN
THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING.

 (b)      DISCLAIMER.    PURCHASER AGREES THAT, EXCEPT AS AND TO THE EXTENT
PROVIDED IN THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN
THE DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING, AND EXCEPT AS OTHERWISE SET
FORTH IN SECTION 17(A) OF THIS AGREEMENT, PURCHASER IS PURCHASING THE PROPERTY
IN “AS IS”, “WHERE IS”, “WITH ALL FAULTS” CONDITION, AND WITHOUT ANY OTHER
WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY
KIND, NATURE, OR TYPE WHATSOEVER FROM, OR ON BEHALF OF, SELLER.

(i)      EXCEPT AS AND TO THE EXTENT PROVIDED IN THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT AND IN THE DOCUMENTS TO BE DELIVERED BY
SELLER AT CLOSING, EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR
OFFICERS, DIRECTORS, EMPLOYEES, MEMBERS, MANAGERS AND AGENTS, EXPRESSLY
DISCLAIMS, HAS NOT MADE, WILL NOT MAKE, AND DOES NOT MAKE, ANY WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY OR ANY PORTION
THEREOF, THE PHYSICAL CONDITION OR REPAIR OR DISREPAIR THEREOF (WHETHER PATENT
OR LATENT), THE VALUE, PROFITABILITY OR MARKETABILITY THEREOF OR THE TITLE
THERETO, OR OF ANY OF THE APPURTENANCES, FACILITY OR EQUIPMENT THEREON;

 

-40-



--------------------------------------------------------------------------------

(ii)      EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, MEMBERS, MANAGERS AND AGENTS, EXPRESSLY DISCLAIMS, HAS NOT
MADE, WILL NOT, AND DOES NOT, MAKE, ANY WARRANTIES, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR USE;

(iii)      PURCHASER HAS NOT RELIED UPON ANY STATEMENT OR REPRESENTATION BY OR
ON BEHALF OF SELLER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY SET
FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED BY SELLER AT
CLOSING;

(iv)      AS OF THE DATE HEREOF AND THROUGH THE END OF THE DUE DILIGENCE PERIOD,
PURCHASER HAS MADE AND WILL MAKE SUCH LEGAL, FACTUAL AND OTHER INQUIRIES AND
INVESTIGATIONS AS PURCHASER HAS DEEMED NECESSARY, DESIRABLE OR APPROPRIATE WITH
RESPECT TO THE PROPERTY AND THE VALUE AND MARKETABILITY THEREOF AND OF THE
APPURTENANCES, FACILITY AND EQUIPMENT THEREOF. SUCH INQUIRIES AND INVESTIGATIONS
OF PURCHASER ARE HEREBY DEEMED TO INCLUDE, WITHOUT LIMITATION, THE PHYSICAL
COMPONENTS OF ALL PORTIONS OF THE IMPROVEMENTS, THE CONDITION OF REPAIR OF THE
PROPERTY OR ANY PORTION THEREOF, SUCH STATE OF FACTS AS A CURRENT TITLE REPORT
AND/OR AN ACCURATE SURVEY, ENVIRONMENTAL EXAMINATIONS, AND FLOOD PLAIN
EXAMINATIONS WOULD SHOW OR DISCLOSE, AND THE PRESENT AND FUTURE ZONING,
ORDINANCES, RESOLUTIONS AND REGULATIONS OF THE CITY, COUNTY AND STATE WHERE THE
IMPROVEMENTS ARE LOCATED.

(c)      EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS
TO BE EXECUTED AND DELIVERED BY SELLER AT CLOSING, EACH OF SELLER AND ITS
AFFILIATES, AND ITS AND THEIR OFFICERS, DIRECTORS, MEMBERS, MANAGERS, PARTNERS,
PRINCIPALS, EMPLOYEES AND AGENTS, EXPRESSLY DISCLAIMS, HAS NOT MADE, WILL NOT
MAKE, AND DOES NOT MAKE, ANY WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED,
THAT RELATE TO, ARISE OUT OF OR WITH RESPECT TO (1) PURCHASER’S ABILITY, OR
INABILITY, TO OBTAIN OR MAINTAIN TEMPORARY OR FINAL CERTIFICATES OF OCCUPANCY OR
OTHER LICENSES FOR THE USE OR OPERATION OF THE IMPROVEMENTS, AND/OR CERTIFICATES
OF COMPLIANCE FOR THE IMPROVEMENTS, (2) THE ACTUAL OR POTENTIAL INCOME, OR
PROFITS, TO BE DERIVED FROM THE PROPERTY, (3) THE REAL ESTATE, OR OTHER, TAXES
OR SPECIAL ASSESSMENTS, NOW OR HEREAFTER PAYABLE ON ACCOUNT OF, OR WITH RESPECT
TO, THE PROPERTY, (4) PURCHASER’S ABILITY OR INABILITY TO DEMOLISH THE
IMPROVEMENTS OR OTHERWISE DEVELOP THE PROPERTY, (5) THE ENVIRONMENTAL CONDITION
OF THE PROPERTY, OR (7) ANY OTHER MATTER RELATING TO THE PROPERTY.

18.    General Provisions.

(a)       Entire Agreement.    This Agreement and exhibits hereto constitute the
entire agreement of Seller and Purchaser with respect to sale of the Property
and supersedes all prior or contemporaneous written or oral agreements, whether
express or implied, related to the subject matter hereof.

 

-41-



--------------------------------------------------------------------------------

(b)      Amendments.    This Agreement may be amended only by a written
agreement executed and delivered by Seller and Purchaser.

(c)      Waivers.    No waiver of any provision or condition of, or default
under, this Agreement by any party shall be valid unless in writing signed by
such party. No such waiver shall be taken as a waiver of any other or similar
provision or of any future event, act, or default.

(d)      Time.    Time is of the essence of this Agreement. In the computation
of any period of time provided for in this Agreement or by law, the day of the
act or event from which the period of time runs shall be excluded, and the last
day of such period shall be included, unless it is not a Business Day, in which
case it shall run to the next day which is a Business Day.

(e)       Assignment.    This Agreement may not be assigned by Purchaser without
the consent of Seller. A direct or indirect transfer, sale or assignment of the
majority stock interest in a corporate purchaser or the majority membership
interest in a limited liability company purchaser or the majority or any general
partnership interest of a partnership purchaser shall constitute an assignment
of this Agreement, which assignment or attempted assignment shall be void if
made without the written consent of Seller. Notwithstanding the foregoing,
Purchaser may assign its rights under this Agreement, without the consent of
Seller, to an Affiliate, including Purchaser’s Designee, provided the assignee
assumes in writing all of the obligations of Purchaser to be performed under
this Agreement in a form reasonably acceptable to Seller, and a draft of the
proposed assignment and assumption agreement is delivered to Seller at least
three (3) Business Days prior to the Closing which shall contain the proper
name, jurisdiction and address of the assignee. Purchaser shall not assign this
Agreement to an entity or individual which would make any of the statements,
representations or warranties set forth in Section 8 of this Agreement untrue or
incorrect in any material respect and any such assignment shall be null and void
and without force and effect. No assignment of this Agreement shall relieve
Purchaser from any of its obligations set forth herein arising prior to or after
the effective date of the assignment.

(f)      Notices.    Any notices or other communications permitted or required
to be given hereunder shall be in writing, shall be delivered (i) personally, in
which case notice shall be deemed delivered upon receipt or refusal of delivery,
(ii) by reputable overnight delivery service, in which case notice shall be
deemed delivered on the date of deposit with such courier, or (iii) by fax, in
which case notice shall be deemed delivered upon the mechanical confirmation of
delivery, and shall be addressed to the respective party as set forth in this
subsection (f). Notices on behalf of the respective parties may be given by
their attorneys and such notices shall have the same effect as if in fact
subscribed by the party on whose behalf it is given.

 

To Seller:

  

c/o Capital Health Group, LLC

Two West Baltimore Pike, Suite 350

Media, PA 19063

Attention: Mr. Kenneth R. Assiran

Facsimile: 610-565-6198

 

-42-



--------------------------------------------------------------------------------

with a copy to:

  

c/o Hunt Realty Investments, Inc.

1900 North Akard Street

Dallas, Tx 75201

Attention: Michael Wallace

Facsimile: 214-855-6996

with a copy to:

  

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103-6996

Attention: Pelayo Coll, Esquire

Facsimile: 215-832-5654

To Purchaser:

  

CHT Partners, LP

c/o CNL Financial Group, Inc.

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: Joseph Johnson, Chief Financial

Officer and Senior Vice President

Attention: Holly Greer, Esquire, General Counsel

and Senior Vice President

Facsimile: (407) 540-2544

with a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: William T. Dymond, Jr., Esquire

Facsimile: (407) 843-4444

(g)      Governing Law.    This Agreement shall be governed in all respects by
the laws of the State of New York without regard to the laws regarding conflicts
of laws.

(h)      Counterparts.    This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together as a
single instrument.

(i)      Construction.    Seller and Purchaser agree that each party and its
counsel have reviewed and approved this Agreement, and that any rules of
construction that provide that ambiguities be resolved against the drafting
party shall not be used in the interpretation of this Agreement or any
amendments or exhibits hereto. The words “include”, “including”, “includes” and
any other derivation of “include” means “including, but not limited to” unless
specifically set forth to the contrary. As used in this Agreement, the neuter
shall include the feminine and masculine, the singular shall include the plural,
and the plural shall include the singular, except where expressly provided to
the contrary. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, subsection or other subdivision. Headings of sections herein are for
convenience of reference only, and shall not be construed as a part of this
Agreement. Except to the extent expressly provided otherwise in this Agreement,
references to “sections” or “subsections” in this Agreement shall refer to
sections and subsections of this Agreement, and references to “exhibits” in this
Agreement shall mean exhibits attached to this Agreement.

 

-43-



--------------------------------------------------------------------------------

(j)      No Recording.    Purchaser shall not, and shall not cause any other
person to, record this Agreement or any memorandum or other evidence thereof in
any public records. If Purchaser violates the terms of this Subsection (j), then
this Agreement shall be deemed to be breached by Purchaser and, in Seller’s sole
discretion, ipso facto terminated. Nothing herein shall be deemed to prevent
Purchaser from filing a Notice of Settlement.

(k)      Public Announcement.    Seller and Purchaser agree to cooperate with
each other to make an initial joint and/or coordinated public announcement
following the Closing Date disclosing this Agreement and the Transactions
contemplated hereby. Neither party shall make any public announcements during
the pendency of this Agreement until the Closing Date or earlier termination
thereof.

19.      Radon.    Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines may have been found in buildings in the states in which the
Property is located. Additional information regarding radon and radon testing
may be obtained from public health units of the county in which the Property is
located.

20.      Diligence Materials.    Seller has delivered, or will deliver or make
available within three (3) Business Days following the Effective Date, to
Purchaser all plans, maps, descriptions, permits, certifications, licenses,
approvals, environmental audits, and other diligence materials (the “Diligence
Materials”) respecting the Property in Seller’s possession or control, which
material shall be returned to Seller by Purchaser if Closing is not completed
and Purchaser will not retain any copies. For purposes of this Agreement,
Diligence Materials shall be deemed to include all Title Commitments, Surveys
and results of Tests, including Phase 1 environmental reports and engineering
reports relating to the physical condition of the Property. Purchaser shall make
no claim under this Agreement, for breach of representation or warranty,
indemnification or otherwise, in respect of a fact, circumstance or condition
that is disclosed in the Diligence Materials or in the Purchaser Commissioned
Reports except that the foregoing shall not prevent Purchaser from raising an
objection as to any fact, circumstance or condition disclosed in the Title
Commitment, Survey, the Diligence Materials or in the Purchaser Commissioned
Reports and shall not prevent Purchaser from exercising any right to terminate
this Agreement as provided herein on account of any such fact, circumstance or
condition disclosed in the Diligence Materials or in the Purchaser Commissioned
Reports whether or not such fact, circumstance or condition is contrary to a
representation or warranty of Seller contained in this Agreement. The provisions
of this Section 20 shall survive the closing of title.

21.      Facsimile and PDF Signatures.    The execution of this Agreement and
all notices given hereunder and all amendments hereto, may be effected by
facsimile signatures or signatures in portable document format (pdf) delivered
by electronic mail, all of which shall be treated as originals; provided,
however, that the party receiving a document with a facsimile or pdf signature
may, by notice to the other, require the prompt delivery of an original
signature to evidence and confirm the delivery of the facsimile or pdf
signature. Purchaser and Seller each intend to be bound by its respective
facsimile transmitted or pdf signature, and is aware that the other party will
rely thereon, and each party waives any defenses to the enforcement of the
Agreement, and documents, and any Notices delivered by facsimile transmission or
transmission by electronic mail of pdf signatures.

22.      Severability.     If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the

 

-44-



--------------------------------------------------------------------------------

remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.

23.      Like-Kind Exchange.    Purchaser acknowledges that Seller may, at
Seller’s option, include Seller’s sale of the Property in a like-kind exchange
under the Code. Purchaser shall reasonably cooperate with Seller and shall
execute any documents reasonably required to permit Seller to effect such a
like-kind exchange pursuant to the Code, provided that such like-kind exchange
shall not delay the Closing or cause Purchaser to incur any additional liability
or expense. Notwithstanding the foregoing, if Seller chooses to include the sale
of the Property in a like-kind exchange under the Code, Seller shall inform
Purchaser of that fact prior to the Due Diligence Deadline.

[Signatures on following pages]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has executed this Agreement on the date first
above written.

 

Employer Identification No.:

 

PURCHASER:

REDACTED                                                     

 

CHT PARTNERS, LP, a Delaware limited partnership

 

By:    

 

CHT GP, LLC, a Delaware limited liability company, its General Partner

 

By:

 

CNL Healthcare Trust, Inc., a Maryland corporation, its Sole Member

 

   

By:

 

/s/ Holly J. Greer

   

Name:

 

Holly J. Greer

   

Its:

 

Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Seller has executed this Agreement on the date first
above written.

 

   SELLER:

Employer Identification No.:

  

FREDERICK REAL ESTATE, LLC,

a Delaware limited liability company

REDACTED                                             

       

By:

 

/s/ Kenneth R. Assiran

    

Name:

  Kenneth R. Assiran      Title:  

 

President

Employer Identification No.:

  

FREDERICK OPERATING, LLC,

a Delaware limited liability company

REDACTED                                             

       

By:

 

/s/ Kenneth R. Assiran

    

Name:

  Kenneth R. Assiran      Title:  

 

President



--------------------------------------------------------------------------------

ACCEPTANCE AND APPROVAL BY ESCROW HOLDER

Escrow Holder hereby (i) acknowledges receipt of a fully executed copy or
counterpart copies of the foregoing Agreement on this 31st day of October, 2012,
(ii) agrees to establish an escrow and act as the Escrow Holder in accordance
with the provisions of the Agreement. Escrow Holder further agrees to deliver
immediately to Purchaser and Seller fully executed copies of the Agreement, and
(iii) joins in the execution of the Agreement for the purpose of waiving any
right of subrogation Escrow Holder may have under the owner’s policy of title
insurance to be issued by Escrow Holder with respect to a breach of the Fee
Title Representation; provided, however, that such waiver shall in no way impact
any other subrogation rights that Escrow Agent may have pursuant to the owner’s
policy of title insurance or the Agreement.

 

  

FIRST AMERICAN TITLE

  

By:

  

/s/ Scott A. Brown

  

Printed:

  

Scott A. Brown

  

Title:

  

Commercial Closer

 

     

Escrow No:

  

 

  

Escrow Officer and

Address for Notices:

     

Wire Transfer Information:

     

OUR BANK:

 

ABA ROUTING:

OUR ACCOUNT NAME:

ACCOUNT NUMBER:

REFERENCE:

PROJECT NAME:

CLIENT NAME:

ATTENTION:

  



--------------------------------------------------------------------------------

Exhibits and Schedules to the Agreement

 

Exhibit A-1

  

Description of Facility

Exhibit A-2

  

Description of Land

Exhibit B

  

Intentionally Omitted

Exhibit C

  

Form of Deed

Exhibit D

  

Title Reports

Exhibit E

  

FIRPTA Affidavit

Exhibit F

  

Form of Assignment of Service Contracts

Exhibit G

  

Intentionally Omitted

Exhibit H

  

Intentionally Omitted

Exhibit I

  

Schedule of Vehicles and Equipment

Exhibit J

  

Rent Roll

Exhibit K

  

Employee Contracts and Matters

Exhibit L

   Form of Assignment of Residency Agreements and Commercial Leases

Exhibit M

 

Exhibit N

 

Exhibit O

 

Exhibit P

  

Form of Bill of Sale and General Assignment

 

Form of Assignment of Intellectual Property

 

Intentionally Omitted

 

Owner’s Affidavit

Schedule 1

  

Retained Computer Software

Schedule 2

 

Schedule 3

 

Schedule 4

 

Schedule 5

 

Schedule 6

  

Service Contracts

 

Environmental Reports

 

Commercial Leases

 

Licenses and Permits

 

Related Property



--------------------------------------------------------------------------------

Schedule 7

 

Schedule 8

 

Schedule 9

 

Schedule 10

 

Schedule 11

 

Schedule 12

 

Schedule 13

 

Schedule 14

 

Schedule 15

  

Intellectual Property

 

Third-Party Assets

 

Litigation

 

Construction Contracts

 

Employee Claims

 

Fixed Asset Schedule

 

Plans of Correction

 

Property Manager’s proprietary materials

 

Option Properties